


Exhibit 10.12(a)





--------------------------------------------------------------------------------





AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
Dated as of January 31, 2013
AMONG
SMITHFIELD FOODS, INC.,



SFFC, INC.,
FARMLAND FOODS, INC., SMITHFIELD OF CANADA, LTD., THE SMITHFIELD PACKING
COMPANY, INCORPORATED, PATRICK CUDAHY, LLC, PREMIUM PET HEALTH, LLC, JOHN
MORRELL & CO., SMITHFIELD GLOBAL PRODUCTS, INC.,
AND ARMOUR-ECKRICH MEATS LLC,
AS ORIGINATORS,


AND


SMITHFIELD RECEIVABLES FUNDING LLC,
AS BUYER



--------------------------------------------------------------------------------




















 

--------------------------------------------------------------------------------




ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASE…………………...2

Section 1.1
Commencement Date; Initial Transfer and Contribution of
Receivables……………………………………………………2

Section 1.2
Purchase of
Receivables............................................................3

Section 1.3
Payment of Purchase
Price........................................................5

Section 1.4
Settlement Date; Adjustments...................................................6

Section 1.5
Payments and Computations, Etc..............................................7

Section 1.6
License of
Software...................................................................7

Section 1.7
Characterization.........................................................................8

ARTICLE II
REPRESENTATIONS AND WARRANTIES.......................................8

Section 2.1
Representations and Warranties.................................................8

ARTICLE III
CONDITIONS OF
PURCHASE.........................................................12

Section 3.1
Conditions Precedent to
Purchase    ....................................................12

Section 3.2
Conditions Precedent to Subsequent Payments.......................12

ARTICLE IV
COVENANTS.....................................................................................13

Section 4.1
Affirmative Covenants of Transferors.....................................13

Section 4.2
Negative Covenants of Transferors.........................................17

ARTICLE V
TERMINATION
EVENTS.................................................................18

Section 5.1
Termination
Events.................................................................18

Section 5.2
Remedies.................................................................................21

ARTICLE VI
INDEMNIFICATION.........................................................................21

Section 6.1
Indemnities by
Transferors.....................................................21

Section 6.2
Other Costs and
Expenses    .................................................................24

ARTICLE VII
MISCELLANEOUS...........................................................................24

Section 7.1
Waivers and
Amendments    .................................................................24

Section 7.2
Notices....................................................................................24

Section 7.3
Protection of Ownership Interests of Buyer...........................24

Section 7.4
Confidentiality........................................................................26

Section 7.5
Bankruptcy
Petition................................................................26

Section 7.6
Limitation of
Liability............................................................26

Section 7.7
CHOICE OF LAW.................................................................27

Section 7.8
CONSENT TO JURISDICTION...........................................27


 

--------------------------------------------------------------------------------




Section 7.9
WAIVER OF JURY TRIAL.................................................27

Section 7.10
Integration; Binding Effect; Survival of Terms....................27

Section 7.11
Counterparts; Severability; Section References...................28













EXHIBITS AND SCHEDULES
Exhibit I
-
Definitions
 
 
 
Exhibit II
-
Principal Place of Business; Location(s) of Records; Federal Employer
Identification Number; Other Names
 
 
 
Exhibit III
-
Lock-Boxes; Collection Accounts; Collection Banks
 
 
 
Exhibit IV
-
Form of Compliance Certificate
 
 
 
Exhibit V
-
Credit and Collection Policy
 
 
 
Exhibit VI
-
Form of Subordinated Note
 
 
 
Exhibit VII
-
Form of Purchase Report
 
 
 
Schedule A
-
Documents to Be Delivered to Buyer On or Prior to the Date of this Agreement















--------------------------------------------------------------------------------




AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
THIS AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of January 31,
2013, is by and among:
(a)    Smithfield Foods, Inc., a Virginia corporation (“Smithfield”);
(b)    SFFC, Inc., a Delaware corporation (“SFFC”);
(c)    each of Farmland Foods, Inc., a Delaware corporation, The Smithfield
Packing Company, Incorporated, a Delaware corporation, Premium Pet Health, LLC,
a Delaware limited liability company, Patrick Cudahy, LLC, a Delaware limited
liability company, John Morrell & Co., a Delaware corporation, Smithfield Global
Products, Inc., a Delaware corporation, Armour-Eckrich Meats LLC, a Delaware
limited liability company, and Smithfield of Canada, Ltd., a company
incorporated under the laws of Canada, and such other Originators that may
become party to this Agreement with the consent of the Administrative Agent
(each, unless excluded from this Agreement as an Excluded Originator in
accordance herewith, an “Originator”); and
(d)    Smithfield Receivables Funding LLC, a Delaware limited liability company
(“Buyer”),
and amends and restates in its entirety that certain Receivables Sale Agreement
dated as of June 9, 2011, by and among Smithfield, SFFC, the US Originators and
Buyer (as amended prior to the date hereof, the “2011 Agreement”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I hereto.
PRELIMINARY STATEMENTS
WHEREAS, each of the Originators acquires and originates, or will acquire and
originate, from time to time, Receivables and certain rights relating thereto.
WHEREAS, the Originators wish to sell, contribute or otherwise convey the
Receivables, Related Security and associated Collections to the Buyer, from time
to time, and the Buyer is willing to purchase or otherwise acquire Receivables,
Related Security and associated Collections from the Originators, on the terms
and subject to the conditions set forth herein.
WHEREAS, each of the Originators, SFFC and Buyer intend the conveyance of
Receivables contemplated hereby to be true sales or contributions of the
applicable Receivables to Buyer by each such Originator or SFFC, as the case may
be, providing Buyer with the full benefits of ownership of such Receivables and
Related Security, and none of the Originators, SFFC and Buyer intends such
conveyances to be, or for any purpose to be characterized as, loans from Buyer
to such Originator or SFFC, as the case may be.
WHEREAS, the Originators and Buyer acknowledge that a lien and security interest
in the Receivables and the Related Security and associated Collections sold,
contributed or

 

--------------------------------------------------------------------------------




otherwise conveyed by the Originators to Buyer hereunder, together with the
Buyer’s rights and interests under the Performance Undertaking, will be granted
and assigned by Buyer pursuant to that certain Amended and Restated Credit and
Security Agreement dated as of January 31, 2013 (as amended, restated and/or
otherwise modified from time to time in accordance with the terms thereof, the
“Credit and Security Agreement”) among Buyer, Smithfield, as initial Servicer,
each of the lenders and co-agents from time to time party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as administrative agent (in such last capacity, the “Administrative
Agent”) and as letter of credit issuer (the “Letter of Credit Issuer”).
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
ARTICLE I    
AMOUNTS AND TERMS OF THE PURCHASE
Section 1.1    Commencement Date; Initial Transfer and Contribution of
Receivables. (a) None of the Originators shall have any obligation to contribute
or sell, and Buyer shall have no obligation to accept or purchase, any of the
Receivables, Related Security or associated Collections until the applicable
Commencement Date (as defined herein) occurs. The obligation of Smithfield,
SFFC, and the Originators to sell, contribute, and convey the Receivables shall
commence on the applicable Commencement Date. On the Commencement Date relating
to the US Originators:
(i)    Buyer shall provide to each of the other parties a notice (the “Transfer
Notice”) specifying in respect of each US Originator the aggregate Outstanding
Balance of the Initial Transferred Assets of such US Originator that shall
constitute Initial Contributed Assets and the aggregate Outstanding Balance of
the Initial Transferred Assets of such US Originator that shall constitute
Initial Purchased Assets.
(ii)    Each of the US Originators agrees to transfer and convey to Smithfield
its Initial Contributed Assets.
(iii)    Smithfield agrees to contribute, assign, transfer, set-over and
otherwise convey to SFFC, and SFFC agrees to accept from Smithfield, the
Aggregate Initial Contributed Assets as a contribution to the capital of SFFC.
(iv)    SFFC agrees to contribute, assign, transfer, set-over and otherwise
convey to Buyer, and Buyer agrees to accept from SFFC, the Aggregate Initial
Contributed Assets contributed to SFFC pursuant to Section 1.1(a)(ii) as a
contribution to the capital of Buyer.
(b)    It is the intention of the parties hereto that (i) each of the
conveyances described in Section 1.1(a)(ii) constitute an outright assignment of




--------------------------------------------------------------------------------




Initial Contributed Assets and (ii) each of the conveyances described in
Sections 1.1(a)(iii) and (iv) constitute an outright assignment of the Aggregate
Initial Contributed Assets, which assignments are absolute and irrevocable and
which assignments collectively provide Buyer, upon completion of the
transactions described in Sections 1.1(a)(ii), (iii), and (iv), with the full
benefits of ownership of the Aggregate Initial Contributed Assets.
(c)    The transfer to Smithfield of Initial Contributed Assets by each US
Originator is made without recourse to such US Originator, and the contribution
of the Aggregate Initial Contributed Assets by Smithfield to SFFC, and by SFFC
to Buyer, is made without recourse to Smithfield or SFFC, as applicable;
provided, however, that (i) each US Originator remains liable to Smithfield for
all representations, warranties, covenants and indemnities made by such US
Originator hereunder and under the other Transaction Documents to which such US
Originator is party, (ii) Smithfield remains liable to SFFC for all
representations, warranties, covenants and indemnities made by Smithfield
hereunder and under the other Transaction Documents to which Smithfield is
party; (iii) SFFC remains liable to Buyer for all representations, warranties,
covenants and indemnities made by SFFC hereunder and under the other Transaction
Documents to which SFFC is party, and (iv) such transfer and contribution do not
constitute, and will not, and are not intended to, result in, an assumption by
Buyer of any obligation of such US Originator or any other Person arising in
connection with the Initial Contributed Assets or any other obligations of such
US Originator. Each of the US Originators, Smithfield and SFFC agrees that it
has marked, or will mark within thirty (30) days of the Commencement Date, its
master data processing records relating to the Initial Contributed Assets
originated (or, in the case of Smithfield or SFFC, contributed) by it with a
legend acceptable to Buyer and to the Administrative Agent, evidencing that
Buyer acquired the Aggregate Initial Contributed Assets and to note in its
financial statements that the Initial Contributed Assets have been transferred
to Smithfield and that the Aggregate Initial Contributed Assets have been
contributed to SFFC’s capital and subsequently Buyer’s capital. Upon the request
of Buyer or the Administrative Agent, each of the US Originators, and each of
Smithfield and SFFC, will execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of Buyer’s ownership interest in the Aggregate Initial
Contributed Assets to the extent that any such assets remain in existence on the
applicable Commencement Date.
(d)    On the first Settlement Date following the Commencement Date relating to
the US Originators, the exact amounts of the Outstanding Balances of the Initial
Contributed Assets and the Initial Purchased Assets for each US Originator shall
be determined, based on information provided to Buyer and Servicer by each US
Originator, in the following manner. With respect to each US Originator, the
Receivables included in the Initial Transferred Assets will be




--------------------------------------------------------------------------------




listed in descending order of Outstanding Balance, with the Receivable having
the largest Outstanding Balance listed first. Such list will then be divided
into two portions in descending order, with the portion including the
Receivables from the largest Outstanding Balance to and including the Receivable
that causes the total Outstanding Balance of such portion to equal or exceed the
amount specified in the Transfer Notice as the amount of Initial Contributed
Assets for such US Originator being designated as the Initial Contributed Assets
of such US Originator, and the remaining Initial Transferred Assets being
treated as the Initial Purchased Assets of such US Originator. The actual
amounts of Initial Contributed Assets and Initial Purchased Assets for such US
Originator will then be adjusted accordingly.
Section 1.2    Purchase of Receivables.
(a)    On the terms and subject to the conditions set forth herein, each of the
Originators hereby sells, assigns, transfers, sets-over and otherwise conveys to
Buyer on the applicable Commencement Date, without recourse (except to the
extent expressly provided herein), and Buyer hereby purchases from each of the
Originators on the applicable Commencement Date, all of each Originator’s right,
title and interest, in, to and under such Originator’s Initial Purchased Assets.
(b)    Prior to the commencement of each Calculation Period, each Originator
shall prepare and deliver to Buyer a report (each, an “Estimated Sales Report”)
setting forth its good faith estimate of the aggregate Outstanding Balance of
all Receivables that, together with all Related Security and Collections
relating thereto, are anticipated to be sold and transferred to Buyer by such
Originator on each day of such Calculation Period.
(c)    On each Purchase Date until and including the applicable Termination
Date, each Receivable (other than any Excluded Receivable), together with all
Related Security and Collections relating thereto existing at the opening of the
applicable Originator’s business on such Purchase Date, shall be hereby be, and
be deemed to have been, sold, assigned, transferred, set-over and otherwise
conveyed to Buyer, and purchased by Buyer (and without further action by any
Person).
(d)    On the eighteenth (18th) Business Day following the end of the fiscal
month in which the applicable Commencement Date occurs, and on the eighteenth
(18th) Business Day following the end of each fiscal month thereafter, each
Originator shall (or shall cause Smithfield, as Servicer, under the Credit and
Security Agreement to) deliver to Buyer a report in substantially the form of
Exhibit VII hereto (each such report being herein called a “Purchase Report”)
with respect to the actual aggregate Outstanding Balance of the Receivables sold
by such Originator to Buyer during the Calculation Period then most recently
ended. In addition to, and not in limitation of, the foregoing, in connection
with the payment of the Purchase Price for any Receivables purchased hereunder,
Buyer may request that the applicable Originator deliver, and such Originator




--------------------------------------------------------------------------------




shall deliver, such approvals, opinions, information or documents as Buyer or
the Administrative Agent may reasonably request.
(e)    It is the intention of the parties hereto that the purchase of
Receivables from each Originator pursuant to this Section 1.2 shall constitute a
sale, which sale is absolute and irrevocable and provides Buyer with the full
benefits of ownership of such Receivables. Except for the Purchase Price Credits
owed by such Originator pursuant to Section 1.4, the sale of Receivables
hereunder by each Originator is made without recourse to such Originator;
provided, however, that (i) such Originator shall be liable to Buyer for all
representations, warranties, covenants and indemnities made by such Originator
pursuant to the terms of the Transaction Documents to which such Originator is a
party, and (ii) such sale does not constitute and is not intended to result in
an assumption by Buyer of any obligation of such Originator or any other Person
arising in connection with such Receivables, the related Contracts and/or other
Related Security or any other obligations of such Originator. In view of the
intention of the parties hereto that the sale of Receivables by each Originator
pursuant to this Section 1.2 shall constitute a sale of such Receivables rather
than loans secured thereby, each Originator agrees that it has marked (or will,
on or prior to the date hereof and in accordance with Section 4.1(e)(ii), mark)
its master data processing records relating to the Receivables originated by it
with a legend acceptable to Buyer and to the Administrative Agent, evidencing
that Buyer has purchased such Receivables and to note in its financial
statements that its Receivables have been sold to Buyer. Upon the request of
Buyer or the Administrative Agent, each Originator will execute and file such
financing or continuation statements, or amendments thereto, financing change
statements or assignments thereof, and such other instruments or notices, as may
be necessary or appropriate to perfect and maintain the perfection of Buyer’s
ownership interest in the Receivables purchased by Buyer pursuant to this
Section 1.2 and the Related Security and Collections with respect thereto, or as
Buyer or the Administrative Agent may reasonably request.
Section 1.3    Payment of Purchase Price.
(a)    On each Purchase Date, the Purchase Price payable by Buyer to any
Originator in respect of the purchase of any Receivables and the Related
Security and Collections related thereto from such Originator pursuant to
Section 1.2 (the “Purchase Price”) on such Purchase Date shall be an amount
equal to the product of (x) the estimated Outstanding Balance of such
Receivables on the applicable Purchase Date indicated in the Estimated Sales
Report for the Calculation Period within which such Purchase Date occurs,
multiplied by (y) one minus the Discount Factor in effect on such Purchase Date.
(b)    The Purchase Price with respect to the Receivables purchased by Buyer on
any Purchase Date in accordance with the applicable Estimated Sales Report shall
be reconciled on the applicable Settlement Date based on the information
contained in the applicable Purchase Report, in the following manner:




--------------------------------------------------------------------------------




(i)    by wire transfer of immediately available funds to such Originator on
such Purchase Date or Settlement Date, as applicable, to the extent that Buyer
has funds available for such purpose after satisfying Buyer’s obligations under
the Credit and Security Agreement that are then due and payable, it being
understood that after satisfying Buyer’s obligations under the Credit and
Security Agreement that are then due and payable such available funds shall
first be applied in respect of the Purchase Price relating to the Receivables
purchased by Buyer from the Canadian Originator;
(ii)    at the request of one or more US Originators, by causing the Letter of
Credit Issuer to issue a Letter of Credit, subject to the terms and conditions
(including any limitations therein on the amount of any such issuance) for
issuing Letters of Credit under the Credit and Security Agreement, in favor of
one or more beneficiaries selected by the applicable US Originator(s) in the
stated amount requested by such US Originator(s) (or, if applicable and
permitted by the Credit and Security Agreement, by causing the expiration date
of an existing Letter of Credit to be extended at the request of such US
Originator(s)), in which event the face amount of each such Letter of Credit
shall be applied as a payment of the Purchase Price payable by Buyer to such US
Originator(s) and, in the event of a request by more than one US Originator,
such payment shall be applied pro rata in proportion to the amounts of the
Purchase Prices payable to such US Originators that are satisfied by delivery of
each such Letter of Credit;
(iii)    on the applicable Settlement Date, by delivery of the proceeds of a
subordinated revolving loan from such Originator to Buyer (a “Subordinated
Loan”) in an amount not to exceed the lowest of (A) the remaining unpaid portion
of the aggregate Purchase Price for the Receivables sold by such Originator
during the applicable Calculation Period (after giving effect to clauses (i) and
(ii) above), (B) the maximum Subordinated Loan that could be borrowed without
rendering Buyer’s Net Worth less than the Required Capital Amount and (C) an
amount equal to the Subordinated Note Limit with respect to such Originator.
Each Originator is hereby authorized by Buyer to, on each Settlement Date,
endorse on the schedule attached to its Subordinated Note an appropriate
notation evidencing the date and amount of advances made thereunder on such
Settlement Date, as well as the date and amount of each payment with respect
thereto during the Calculation Period to which such Settlement Date relates;
provided that the failure to make such notation shall not affect any obligation
of Buyer thereunder; and
(iv)    on each Settlement Date, by accepting a contribution to Buyer’s capital
from such Originator in an amount equal to the remaining unpaid portion of such
Purchase Price for such Receivables (after giving effect to clauses (i), (ii),
and (iii) above).




--------------------------------------------------------------------------------




In the event that Buyer does not have sufficient cash available to pay the
estimated Purchase Price payable on any Purchase Date based on the Estimated
Sales Report, Buyer shall be entitled to defer its obligation to pay some or all
of the shortfall until a later Purchase Date in such Calculation Period to the
extent Buyer has surplus cash available on such later Purchase Date.
(c)    Buyer shall be permitted to offset against the Purchase Price payable by
it to any Originator in respect of the purchase of any Receivables and the
Related Security and Collections related thereto from such Originator pursuant
to Section 1.2 any credits and adjustments arising under Section 1.3(d) or
Section 1.4 and any other amounts owed by such Originator to Buyer hereunder and
which have become due but remain unpaid.
(d)    In the event one or more Originators request that any purchases hereunder
be paid for by the issuance or extension of Letters of Credit as described
herein, such Originator(s) shall, on a timely basis, provide Buyer with such
information as is necessary for Buyer to obtain or extend such Letter of Credit
from the Letter of Credit Issuer pursuant to the Credit and Security Agreement.
No Originator shall have a reimbursement obligation in respect of any such
Letter of Credit. In the event that any Letter of Credit expires without being
fully drawn or is surrendered for cancellation without being fully drawn, Buyer
shall pay to the applicable Originator(s) on the next succeeding Settlement Date
an amount equal to the undrawn balance of such Letter of Credit as of the date
of such expiration or surrender; provided that in the event such Letter of
Credit was requested by more than one Originator, Buyer shall pay to each such
Originator an amount equal to such Originator’s proportionate share of such
undrawn balance of such Letter of Credit that was allocated hereunder to such
Originator. Such payment may be paid in cash when Buyer has and to the extent of
funds that are not needed to satisfy Buyer’s obligations under the Credit and
Security Agreement (to the extent then due and payable) or, at Buyer’s election,
by using the proceeds of a Subordinated Loan from such Originator(s). On each
Settlement Date with respect to a Calculation Period during which a Letter of
Credit is outstanding, the applicable Originator(s) shall pay to Buyer the
Letter of Credit Fees (as defined in the Credit and Security Agreement) payable
by the Buyer on such date with respect to the Letters of Credit issued on behalf
of such Originator(s); provided that in the event any such Letter of Credit was
requested by more than one Originator, each such Originator shall pay to the
Buyer its proportionate share of such Letter of Credit Fees based on the amount
of such Letter of Credit that is allocable to each such Originator. Buyer shall
be entitled, at its election, to offset the amount of such Letter of Credit Fees
against the principal balance of the Subordinated Note related to such
Originator(s) or against the amount of cash next payable with respect to the
purchase of Receivables from such Originator(s).
(e)    Subject to the limitations set forth in Section 1.3(b)(iii), each
Originator irrevocably agrees to advance each Subordinated Loan requested by
Buyer on or prior to the applicable Termination Date. The related Subordinated
Loans owing to each Originator shall be evidenced by, and shall be payable in




--------------------------------------------------------------------------------




accordance with the terms and provisions of its related Subordinated Note and
shall be payable solely from cash available to Buyer after payment of all
amounts due in respect of the related Senior Claim (as defined in the related
Subordinated Note) or to become due in respect of the related Senior Claim
within thirty (30) days of the date of proposed payment on the related
Subordinated Note.
(f)    From and after the applicable Termination Date, no Originator shall be
obligated to (but may, at its option) sell Receivables to Buyer.
Section 1.4    Settlement Date; Adjustments.
(a)    The Purchase Price for each Receivable coming into existence after the
Business Day immediately preceding the applicable Commencement Date shall be due
and payable in full by Buyer to the applicable Originator on the date and in the
manner set forth in Section 1.3(b). Notwithstanding the foregoing, on each
Settlement Date, Buyer and each Originator shall effect a settlement of all
amounts paid by Buyer and all Receivables purchased by Buyer during the
Calculation Period (based on the information contained in the Purchase Report
for such Calculation Period) to which such Settlement Date relates. On the
Settlement Date, the positive difference (if any) (i) owing to an Originator
shall be paid by Buyer pursuant to the methods of payment described in Section
1.3(b) or (ii) owing to Buyer shall be applied by Buyer to reduce the balance
(if any) owing under the applicable Originator’s Subordinated Note, with any
remaining balance being repaid to Buyer.
(b)    In addition to the adjustments described in Section 1.4(a), if (x) on any
Purchase Date any of the representations and warranties set forth in Sections
2.1(i), (j), (l), (r), (s), (t), (u) and the second sentence of Section 2.1(q)
is not true when made or deemed made with respect to the applicable Receivable
or (y) on any day the Outstanding Balance of the applicable Receivable purchased
from any Originator is:
(i)    reduced as a result of any defective, rejected or returned goods or
services (including any In-Transit Collateral that is returned or not accepted
by the relevant Obligor), any cash discounts, any volume discounts or any
adjustment or otherwise by such Originator or any Affiliate thereof (other than
as a result of a charge-off of such Receivable or cash Collections applied to
such Receivable);
(ii)    reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction);
(iii)    reduced on account of the obligation of such Originator or any
Affiliate thereof to pay to the related Obligor any rebate or refund; or




--------------------------------------------------------------------------------




(iv)    on the date of its sale, equal to an amount that is less than the amount
reflected in the applicable Purchase Report
then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”), on the Settlement Date related to the Calculation Period when
the applicable Purchase Date or reduction or cancellation of Outstanding Balance
occurs, against the Purchase Price otherwise payable to the applicable
Originator hereunder in respect of such Receivable equal to (A) in the case
clauses (y)(i) through (iv) above, the amount of such reduction or cancellation
or the difference between the Outstanding Balance of such Receivable and the
amount included with respect to such Receivable in calculating the then
applicable Net Pool Balance, as applicable, and (B) in the case of clause (x)
above, an amount equal to the amount of the Outstanding Balance of such
Receivable on the relevant Purchase Date. On such Settlement Date, the
applicable Originator shall pay the amount of such Purchase Price Credit to
Buyer in cash immediately; provided that if the applicable Termination Date has
not occurred, such Originator shall be allowed to deduct the amount of such
Purchase Price Credit from any indebtedness owed to it under its Subordinated
Note.
Section 1.5    Payments and Computations, Etc. All amounts required to be paid
by Buyer hereunder shall be paid in accordance with the terms hereof on the day
when due in immediately available funds to the account of the applicable
Originator designated from time to time by such Originator or as otherwise
directed by such Originator. In the event that any payment owed by any Person
hereunder becomes due on a day that is not a Business Day, then such payment
shall be made on the next succeeding Business Day. If any Person fails to pay
any amount due and payable by it hereunder when due, such Person agrees to pay,
on demand, interest on such amount calculated at a rate of interest equal to the
Default Rate from the date such payment was due until paid in full. All
computations of interest payable hereunder shall be made on the basis of the
actual number of days (including the first but excluding the last day) elapsed
and a year of 360 days. For the purpose of disclosure pursuant to the Interest
Act (Canada) to the extent relevant hereunder, the yearly rate of interest to
which any rate of interest payable that is calculated on any basis other than a
full calendar year is equivalent may be determined by multiplying such rate by a
fraction the numerator of which is the actual number of days in the calendar
year in which such yearly rate of interest is to be ascertained and the
denominator of which is the number of days comprising such other basis. The
parties further agree that for the purposes of the Interest Act (Canada), (i)
the principle of deemed reinvestment of interest shall not apply to any interest
calculation under this Agreement, and (ii) the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.
Section 1.6    License of Software.
(a)    To the extent that any software used by any Originator to account for the
Receivables originated by it is non-transferable, such Originator hereby grants
to each of Buyer, the Administrative Agent and Smithfield an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all such
software used by such Originator to account for such Receivables, to the extent




--------------------------------------------------------------------------------




necessary to administer such Receivables, whether such software is owned by such
Originator or is owned by others and used by such Originator under license
agreements with respect thereto; provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, such Originator hereby agrees that upon the request of
Buyer, such Originator will use its reasonable efforts to obtain the consent of
such third-party licensor. If any software used by any Originator to account for
the Receivables originated by it prohibits such Originator from granting the
license to use described herein, or if, after reasonable efforts, the consent of
any licensor of such software for the grant of the license described herein is
not obtained, there shall be no transfer of such software hereunder or any grant
by such Originator of the license to use described herein. The license granted
hereby shall be irrevocable until the later to occur of (i) indefeasible payment
in full of the Obligations, and (ii) the date on which each of this Agreement
and the Credit and Security Agreement terminates in accordance with its terms.
(b)    Each Originator (i) shall take such action requested by Buyer and/or the
Administrative Agent, from time to time hereafter, that may be necessary or
appropriate to ensure that Buyer has an enforceable ownership interest in the
Records relating to the Receivables purchased from such Originator hereunder,
and (ii) shall use its reasonable efforts to ensure that Buyer, the
Administrative Agent and Smithfield each has an enforceable right (whether by
license or sublicense or otherwise) to use all of the computer software used to
account for such Receivables and/or to recreate such Records.
Section 1.7    Characterization. If, notwithstanding the intention of the
parties expressed in Section 1.1(c) and Section 1.2(e), any (a) transfer by a US
Originator of Receivables to Smithfield, (b) contribution of Receivables by
Smithfield to SFFC or by SFFC to Buyer, or (c) sale by a US Originator to Buyer
of Receivables hereunder shall be characterized as a secured loan and not a sale
or contribution, or such transfer shall for any reason be ineffective or
unenforceable, then this Agreement shall be deemed to constitute a security
agreement under the UCC and other applicable law. For this purpose and without
being in derogation of the parties’ intention that each conveyance of
Receivables by a US Originator or Smithfield hereunder shall constitute a true
sale or other absolute assignment thereof, as applicable: (i) each of Smithfield
and SFFC hereby grants to Buyer a security interest in all of its right, title
and interest in and to the Aggregate Initial Contributed Assets and all proceeds
thereof to secure the prompt and complete payment of a loan deemed to have been
made in an amount equal to the Buyer’s paid-in capital and capital surplus
booked at the time of the issuance to SFFC or Smithfield, as applicable, of
Buyer’s Equity Interests, together with all other obligations of SFFC or
Smithfield, as applicable, to Buyer hereunder, which security interest shall be
prior to all other Adverse Claims (except as created under the Transaction
Documents), and (ii) each US Originator hereby grants to Buyer a security
interest in all of such US Originator’s right, title and interest in, to and
under all Receivables of such US Originator which are now existing or hereafter
arising, all Collections and Related Security with respect thereto, each
Lock-Box and Collection Account, all other rights and payments relating to such
Receivables and all proceeds of the foregoing to secure the prompt and complete
payment of a loan deemed to have been




--------------------------------------------------------------------------------




made in an amount equal to the Purchase Price owing to such US Originator. Buyer
shall have, in addition to the rights and remedies which it may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.
Section 1.8    Excluded Originator. Subject to the Buyer's obligations under the
Credit and Security Agreement, Buyer shall be permitted to, at any time and from
time to time after the date hereof, terminate an Originator under this Agreement
(such Originator, an “Excluded Originator”) by delivery of prior written notice
to each of the other parties hereto and the Administrative Agent, which notice
shall specify the effective date (the “Effective Date”) of such termination
(such Effective Date not to occur earlier than the end of the Calculation Period
during which such notice is given). With effect from the Effective Date set
forth in such notice, Buyer, Smithfield, SFFC and each of the other Originators
hereby release and discharge the Excluded Originator from any future obligations
arising under this Agreement, including the obligation to sell Receivables to
the Buyer, and each Receivable originated by such Excluded Originator shall be
deemed to be an Excluded Receivable; provided, that (a) all of such Excluded
Originator's then existing obligations, indebtedness and liabilities arising
hereunder and the other Transaction Documents to which it is a party in respect
of Receivables that were sold pursuant hereto prior to the Effective Date and
(b) the provisions described in Section 7.10(d) as they relate to such Excluded
Originator shall survive such termination. Solely to the extent relating to
Excluded Receivables, Buyer shall terminate or amend any UCC or PPSA financing
statement filed naming Buyer as secured party and the Excluded Originator as
debtor, (b) terminate any Collection Account Agreement governing any Lock-Box or
Collection Account relating to such Excluded Originator and (c) take any other
actions as may be appropriate to evidence or record the termination of such
Excluded Originator contemplated hereby. Each Excluded Originator agrees that
this Agreement and the other Transaction Documents may be amended or otherwise
modified after the effective date of such release without the consent or
approval of such Excluded Originator and the Excluded Originator shall no longer
be considered a party thereto (except with respect to (a) such Excluded
Originators obligation's, indebtedness and liabilities arising under this
Agreement the other Transaction Documents to which it is a party in respect of
Receivables sold hereunder prior to the Effective Date and existing as of the
Effective Date and (b) the provisions described in Section 7.10(d) as they
relate to such Excluded Originator); provided that no such amendment or other
modification that could reasonably be expected to adversely affect the rights
and protections afforded to such Excluded Originator under this Section 1.8
shall be effective unless agreed to in writing by such Excluded Originator.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES
Section 2.1    Representations and Warranties. Each of Smithfield and SFFC
hereby represents and warrants to Buyer on the date hereof, and each Originator
hereby represents and warrants to Smithfield, SFFC and Buyer on the date hereof,
the applicable Commencement Date and each Purchase Date after such Commencement
Date, that:
(a)    Existence and Power. Such Transferor’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Transferor is duly
organized under the laws of that jurisdiction and no other state or
jurisdiction, and such




--------------------------------------------------------------------------------




jurisdiction must maintain a public record showing the organization to have been
organized. Such Transferor is validly existing and in good standing under the
laws of its jurisdiction of organization. Such Transferor is duly qualified to
do business and is in good standing as a foreign entity, and has and holds all
organizational power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or so hold could
not reasonably be expected to have a Material Adverse Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Person of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder, and, in the case of any Originator, such
Originator’s use of the proceeds of the sale of any Receivables, Related
Security or related Collections made by it hereunder, are within its
organizational powers and authority and have been duly authorized by all
necessary organizational action on its part. This Agreement and each other
Transaction Document to which such Transferor is a party have been duly executed
and delivered by such Transferor.
(c)    No Conflict. The execution and delivery by such Transferor of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not result in the
creation or imposition of any Adverse Claim on the assets of such Transferor, or
contravene or violate (i) its Organizational Documents, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property (except as created under the
Transaction Documents) except, in any case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect;
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Person or Governmental Authority is
required for the due execution and delivery by such Transferor of this Agreement
and each other Transaction Document to which it is a party and the performance
by it of its obligations hereunder and thereunder.
(e)    Litigation and Contingent Obligations. Except as disclosed in the filings
made by Smithfield or any Transferor with the Securities and Exchange
Commission, there are no actions, suits or proceedings pending or, to the best
of such Transferor’s knowledge threatened against or affecting such Transferor
or any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of such Transferor and its Subsidiaries taken as a whole, (ii) the
ability of such Transferor to perform its obligations under the Transaction
Documents, or (iii) the validity or enforceability of any of the Transaction
Documents or the rights or remedies of the Buyer hereunder. Such Transferor does
not have any material Contingent Obligations not provided for or disclosed in
the financial statements referred to in Section 4.1(a).




--------------------------------------------------------------------------------




(f)    Binding Effect. Each of the Transaction Documents to which such
Transferor is a party constitutes the legal, valid and binding obligation of
such Transferor enforceable against such Transferor in accordance with its
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)    Accuracy of Information. All information heretofore furnished by such
Transferor or any of its Affiliates to Buyer for purposes of or in connection
with this Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by such Transferor or any of its Affiliates to Buyer will be, true and accurate
in every material respect on the date such information is stated or certified
and does not and will not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein, taken as a whole, and in light of the circumstances in which they were
made, not misleading; provided that, with respect to projected financial
information, such Transferor represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered.
(h)    Use of Proceeds. No portion of any Purchase Price payment hereunder will
be used (i) for a purpose that violates, or would be inconsistent with, any law,
rule or regulation applicable to such Transferor or (ii) to acquire any security
in any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.
(i)    Good Title. Immediately prior to (i) the transfer by each Originator of
the applicable Initial Contributed Assets to Smithfield and (ii) the sale by
each Originator of Receivables (other than Excluded Receivables) on the
applicable Commencement Date and each Purchase Date thereafter, such Originator
(x) is the legal and beneficial owner of all right, title and interest in such
Initial Contributed Assets or such Receivables, as applicable and (y) is the
legal and beneficial owner of the Related Security with respect to such
Receivables or possesses a valid and perfected first priority security interest
therein, in each case, free and clear of any Adverse Claim, except as created by
the Transaction Documents. Immediately prior to Smithfield’s and SFFC’s
contribution of the Aggregate Initial Contributed Assets to SFFC’s and Buyer’s
capital, respectively, Smithfield or SFFC, as applicable, will be the legal and
beneficial owner of the Aggregate Initial Contributed Assets, free and clear of
any Adverse Claim, except as created by the Transaction Documents.
(j)    Perfection. This Agreement, together with the filing of the financing
statements and assignments contemplated hereby, is effective to transfer to
Buyer (and Buyer shall acquire from such Transferor, directly or indirectly):
(i) legal and equitable title to, with the right to sell and encumber, each
Receivable (other than any Excluded Receivable) originated by such Originator,
whether now existing and hereafter arising, together with the Collections with
respect thereto, and (ii) all of such Originator’s right, title and interest in
the Related Security associated with each such Receivable, in each case, free
and clear of any Adverse Claim, except in favor of the Buyer. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC and PPSA (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in such




--------------------------------------------------------------------------------




Receivables, the Related Security and the Collections. Such Transferor’s
jurisdiction of organization is a jurisdiction whose law generally requires
information concerning the existence of a nonpossessory security interest to be
made generally available in a filing, record or registration system as a
condition or result of such a security interest’s obtaining priority over the
rights of a lien creditor which respect to collateral.
(k)    Places of Business and Locations of Records. The principal place of
business and chief executive office of such Transferor and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit II or
such other locations of which Buyer has been notified in accordance with Section
4.2(a) in jurisdictions where all action required by Section 4.2(a) has been
taken and completed. Such Transferor’s Federal Employer Identification Number or
Business Number, as applicable is correctly set forth on Exhibit II.
(l)    Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts at each Collection Bank and the post office box number of each
Lock-Box, are listed on Exhibit III. No Originator has granted to any Person,
other than Buyer and the Administrative Agent, dominion and control of any
Lock-Box or Collection Account, or except in the case of the ABL Representative
under the Intercreditor Agreement, the right to take dominion and control of any
such Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.
(m)    Material Adverse Effect. Since April 29, 2012, no event has occurred that
would have a Material Adverse Effect.
(n)    Names. The name in which such Transferor has executed this Agreement is
identical to the name of such Transferor as indicated on the public record of
its jurisdiction of organization which shows such Transferor to have been
organized. In the past five (5) years, such Transferor has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement and as listed on Exhibit II.
(o)    Ownership of Buyer. Smithfield owns, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests of each
Originator, SFFC and, after giving effect to the transactions on the Closing
Date, Buyer. Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Buyer, SFFC or any Originator.
(p)    Not an Investment Company. Such Transferor is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q)    Compliance with Law. Such Transferor has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including laws, rules and
regulations relating to truth in lending, fair credit billing, fair credit
reporting,




--------------------------------------------------------------------------------




equal credit opportunity, fair debt collection practices and privacy), and no
part of such Contract is in violation of any such law, rule or regulation,
except where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. Such Transferor has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable originated or contributed by it that was reflected in
any Purchase Report as an Eligible Receivable and was an Eligible Receivable on
the date of its acquisition by Buyer hereunder, and with regard to each Contract
with respect to such Receivable, and has not made any material change to such
Credit and Collection Policy, except such material change as to which Buyer has
been notified in accordance with Section 4.1(b)(ii).
(s)    Payments to such Originator. With respect to each Receivable originated
by such Originator and sold to Buyer hereunder, the Purchase Price payable by
Buyer in respect thereof constitutes reasonably equivalent value or, in respect
of the Canadian Originator, constitutes approximate fair market value, in
consideration therefor. No transfer hereunder by such Originator of any
Receivable originated by such Originator is or may be voidable under any section
of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended, or,
in respect of the Canadian Originator, under any similar insolvency law in
Canada.
(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable that was reflected in any Purchase Report as an Eligible Receivable
and was an Eligible Receivable on the date of its acquisition by Buyer hereunder
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(u)    Eligible Receivables. Each Receivable reflected in any Purchase Report as
an Eligible Receivable was an Eligible Receivable on the date of its acquisition
by Buyer hereunder.
(v)    Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement in its financial statements does not
jeopardize the characterization of the transactions contemplated herein as being
true sales.
(w)    Taxes. Smithfield, SFFC and each Originator has filed or caused to be
filed all Tax returns which are required to be filed by it and has paid all
Taxes required to be paid by it, except (i) Taxes that are being contested in
good faith by appropriate proceedings and for which Smithfield, SFFC or such
Originator, as applicable, has set aside on its books adequate reserves or (ii)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
(x)    ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (a) Smithfield, SFFC, each US




--------------------------------------------------------------------------------




Originator and each of their respective ERISA Affiliates is in compliance with
the applicable provisions of ERISA and of the Tax Code relating to Plans and the
regulations and published interpretations thereunder, and (b) no ERISA Event has
occurred or is reasonably expected to occur. The minimum funding standards of
ERISA and the Tax Code with respect to each Plan have been satisfied, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
(y)    OFAC. None of Smithfield, SFFC, such Originator nor any Subsidiary or
Affiliate of the foregoing (i) is a Sanctioned Person, (ii) does business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC or (iii) does business in
such country or with any such agency, organization or person, in violation of
the economic sanctions of the United States administered by OFAC.
ARTICLE III    
CONDITIONS OF PURCHASE
Section 3.1    Conditions Precedent to Purchase. The obligations of Buyer to
purchase Receivables, Related Security and associated Collections from each
Originator under this Agreement is subject to the satisfaction or waiver by
Buyer of the conditions precedent that (a) Buyer shall have received on or
before the date hereof or the applicable Commencement Date, as the case may be,
those documents listed on Schedule A; (b) Collection Account Agreements for each
Lock-Box and Collection Account (or amendments to or assignments of existing
Collection Account Agreements) in favor of Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent shall have been executed by the parties thereto and
delivered to Buyer; (c) all of the conditions to effectiveness of the Credit and
Security Agreement shall have been satisfied on or before the closing date
thereunder or waived in accordance with the terms thereof; and (d) the
Commencement Date shall have occurred with respect to such Originator.
Section 3.2    Conditions Precedent to Subsequent Payments. Buyer’s obligation
to pay the Purchase Price in respect of any Receivables on any Purchase Date
shall be subject to the satisfaction or waiver by Buyer of the further
conditions precedent that: (a) as of such Purchase Date, the Facility
Termination Date shall not have occurred under the Credit and Security
Agreement; (b) Buyer shall have received such other approvals, opinions or
documents as it may reasonably request, and (c) on the date such Receivable came
into existence, the following statements shall be true (and acceptance of the
proceeds of any payment for such Receivable shall be deemed a representation and
warranty by such Originator that such statements are then true):
(a)    the representations and warranties set forth in Article II are true and
correct on and as of the date such Receivable came into existence as though made
on and as of such date; and
(b)    no event has occurred and is continuing that will constitute a
Termination Event or an Unmatured Termination Event.




--------------------------------------------------------------------------------




Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable in the manner provided in Section 1.3, title to such
Receivable and the Related Security and Collections with respect thereto shall
vest in Buyer, whether or not the conditions precedent to Buyer’s obligation to
pay for such Receivable were in fact satisfied or waived. The failure of an
Originator to satisfy any of the foregoing conditions precedent, however, shall
give rise to (x) a right of Buyer to rescind the purchase of the applicable
Receivables and (y) an obligation of such Originator to pay to Buyer an amount
equal to the Purchase Price received by it in respect of such Receivables.
ARTICLE IV    
COVENANTS
Section 4.1    Affirmative Covenants of Transferors. Until the date on which
this Agreement terminates in accordance with its terms:
(a)    Financial Reporting. Smithfield agrees that it will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and Smithfield will, and, as applicable,
will cause each Originator to, furnish to Buyer upon request:
(i)    Annual Reporting. Within 90 days after the end of each fiscal year of
Smithfield, Smithfield’s audited consolidated balance sheet and audited
consolidated condensed statements of income, stockholders’ equity and cash flows
as of the end of and for such year, and related notes thereto, setting forth in
each case in comparative form the corresponding figures for (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all reported on
by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of
Smithfield and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.
(ii)    Quarterly Reporting. Within 45 days after the end of each of the first
three (3) fiscal quarters of each fiscal year of Smithfield, Smithfield’s
unaudited consolidated balance sheet and unaudited consolidated condensed
statements of income and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by the Financial Officer of Smithfield as presenting fairly in all
material respects the financial condition and results of operations of
Smithfield and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.
(iii)    Compliance Certificate. Together with the financial statements required
to be delivered pursuant to Section 4.1(a)(i) and (ii) or, if not requested,
with respect to the relevant accounting period, as applicable, a compliance
certificate in substantially the form of Exhibit IV signed by a Financial
Officer of Smithfield and dated the date of such




--------------------------------------------------------------------------------




annual financial statement or such quarterly financial statement, or the end of
such relevant accounting period, as the case may be.
(iv)    Shareholders Statements and Reports. Promptly after the same become
publicly available, copies of all reports on Form 10-K, Form 10-Q and Form 8-K
and all proxy statements filed by any Transferor with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by Smithfield to the
holders of its Equity Interests generally, as the case may be.
(v)    Auditors Reports and Management Letters. Concurrently with any delivery
of financial statements under paragraph (a)(i) and (ii) above (x) a certificate
of the accounting firm that reported on such financial statements stating
whether they obtained knowledge during the course of their examination of such
financial statements of any default relating to Sections 6.13, 6.14 or 6.15 of
the Parent Credit Agreement (which certificate may be limited to the extent
required by accounting rules or guidelines) and (ii) copies of any letters to
the management of Smithfield from such accounting firm.
(b)    Other Notices and Information. Each Transferor, if applicable, will
deliver to Buyer:
(i)    ERISA. Promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Transferor or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
such Transferor or any of the ERISA Affiliates have not requested such documents
or notices from the administrator or sponsor of the applicable Multiemployer
Plan, then, upon reasonable request of the Buyer or the Administrative Agent,
the Transferors and/or the ERISA Affiliates shall promptly make a request for
such documents or notices from such administrator or sponsor and such Transferor
shall provide copies of such documents and notices promptly to the Buyer or the
Administrative Agent after receipt thereof, and further provided that the rights
granted to the Buyer or the Administrative Agent in this section shall be
exercised not more than once during a 12-month period.
(ii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such proposed change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to materially
adversely affect the collectability of the Receivables or decrease the credit
quality of any newly created Receivables, requesting Buyer’s (and the
Administrative Agent’s) consent thereto.
(iii)    Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables originated or
contributed by such Transferor or the condition or operations, financial or
otherwise, of such Originator as Buyer may from time to time reasonably request
in order to protect the interests of Buyer under or as contemplated by this
Agreement.




--------------------------------------------------------------------------------




(iv)    Termination Events or Unmatured Termination Events. The occurrence of
each Termination Event and each Unmatured Termination Event, by a statement of a
Financial Officer of such Transferor.
(v)    Downgrade of Transferor. Promptly after the occurrence thereof, any
downgrade in the rating of any rated Debt of any Transferor by S&P or by
Moody’s, setting forth the Debt affected and the nature of such change.
(vi)    Material Events. With respect to (i) any Transferor other than
Smithfield, promptly upon learning thereof, the occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect and (ii) Smithfield, a copy of each notice delivered pursuant to
Section 5.02 of the Parent Credit Agreement as and when such notice is delivered
thereunder.
(c)    Compliance with Laws and Preservation of Existence. Each Transferor will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each Transferor will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain in good standing could not reasonably be
expected to have a Material Adverse Effect.
(d)    Audits. Each Transferor will furnish to Buyer such information with
respect to it and the Receivables sold or contributed by it as may be reasonably
requested by Buyer from time to time. Each Transferor will, from time to time
during regular business hours as requested by Buyer upon reasonable notice and
at the sole cost of such Transferor, permit Buyer, or its agents or
representatives: (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Transferor relating to
the Receivables and Related Security, including the related Contracts, and (ii)
to visit the offices and properties of such Transferor for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Transferor’s financial condition or the Receivables and the
Related Security or such Transferor’s performance under any of the Transaction
Documents or any Person’s performance under the Contracts and, in each case,
with any of the officers or employees of such Transferor having knowledge of
such matters (each of the foregoing examinations and visits, a “Review”);
provided, however, that, so long as no Event of Default (under and as defined in
the Credit and Security Agreement) has occurred and is continuing, the
Transferors shall only be responsible for the costs and expenses of the first
Review conducted in each calendar year.
(e)    Keeping and Marking of Records and Books.
(i)    Such Transferor will maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing Receivables in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including records adequate to
permit the immediate identification




--------------------------------------------------------------------------------




of each new Receivable and all Collections of and adjustments to each existing
Receivable). Such Transferor will give Buyer notice of any material change in
the administrative and operating procedures referred to in the previous
sentence.
(ii)    Such Transferor will (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
with a legend, acceptable to Buyer, describing Buyer’s ownership interests in
the Receivables and further describing the interest of the Administrative Agent
(on behalf of the Lenders) under the Credit and Security Agreement and (B) upon
the request of Buyer: (x) mark each Contract with a legend describing Buyer’s
ownership interests in the Receivables originated by such Transferor and further
describing the interest of the Administrative Agent (on behalf of the Lenders)
and (y) after the occurrence of a Termination Event, deliver to Buyer all
Contracts (including all multiple originals of any such Contract) relating to
such Receivables.
(f)    Compliance with Contracts and Credit and Collection Policy. Such
Transferor will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables originated by it, except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect and (ii) comply in all respects with the Credit and Collection
Policy in regard to each such Receivable and the related Contract.
(g)    Ownership. Such Transferor will take all necessary action to establish
and maintain, irrevocably in Buyer, (A) legal and equitable title to the
Receivables (other than the Excluded Receivables) originated by such Transferor
and the Collections and (B) all of such Transferor’s right, title and interest
in the Related Security associated with the Receivables (other than Excluded
Receivables) originated by such Transferor, in each case, free and clear of any
Adverse Claims other than Adverse Claims in favor of Buyer (including the filing
of all financing statements or other similar instruments or documents necessary
under the UCC or the PPSA, as applicable (or any comparable law) of all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Buyer as Buyer may reasonably request).
(h)    Lenders’ Reliance. Such Transferor acknowledges that the Administrative
Agent and the Lenders are entering into the transactions contemplated by the
Credit and Security Agreement in reliance upon Buyer’s identity as a legal
entity that is separate from such Transferor and any Affiliates thereof.
Therefore, from and after the date of execution and delivery of this Agreement,
such Transferor will take all reasonable steps, including all steps that Buyer
may from time to time reasonably request, to maintain Buyer’s identity as a
separate legal entity and to make it manifest to third parties that Buyer is an
entity with assets and liabilities distinct from those of such Transferor and
any Affiliates thereof and not just a division of such Transferor or any such
Affiliate. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, such Transferor (i) will not hold itself
out to third parties as liable for the debts of Buyer nor purport to own any of
the Receivables and other assets acquired by Buyer, (ii) will take all other
actions necessary on its part to ensure that Buyer is at all times in compliance
with the “separateness covenants” set forth in Section 7.1(i) of the Credit and
Security Agreement and (iii) will cause all tax liabilities arising in
connection with the




--------------------------------------------------------------------------------




transactions contemplated herein or otherwise to be allocated between such
Transferor and Buyer on an arm’s-length basis and in a manner consistent with
the procedures set forth in U.S. Treasury Regulations §§1.1502-33(d) and
1.1552-1.
(i)    Collections. From and after the Commencement Date, such Transferor will
cause (1) all proceeds from all Lock-Boxes to be directly deposited by a
Collection Bank into a Collection Account and (2) each Lock-Box to be subject at
all times to a Collection Account Agreement that is in full force and effect;
provided, that amounts received in respect of any Excluded Receivables shall not
be deposited in any Lock-Box or Collection Account. In the event any payments
relating to Receivables are remitted directly to such Transferor or any
Affiliate of such Transferor, such Transferor will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposit into a
Collection Account within two (2) Business Days following receipt thereof and,
at all times prior to such remittance, such Transferor will itself hold or will
cause such payments to be held in trust for the exclusive benefit of Buyer. From
and after the Commencement Date, such Transferor will transfer exclusive
ownership, dominion and control of each Lock-Box to Buyer and, will not grant
the right to take dominion and control of any Lock-Box at a future time or upon
the occurrence of a future event to any Person, except to Buyer as contemplated
by this Agreement and the Credit and Security Agreement and to the ABL
Representative as contemplated under the Intercreditor Agreement.
(j)    Taxes. Such Transferor will file all Tax returns and reports required by
law to be filed by it and promptly pay all Taxes and governmental charges at any
time owing, except any such Taxes which are not yet delinquent or are being
contested in good faith by appropriate and timely proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Such Transferor will pay when due any and all present and future stamp,
documentary, and other similar taxes and governmental charges payable in
connection with the Receivables originated by it, and hold Buyer harmless from
and against any and all liabilities (including penalties, interest and expenses)
with respect to or resulting from any delay or omission to pay such Taxes and
governmental charges.
Section 4.2    Negative Covenants of Transferors. Until the date on which this
Agreement terminates in accordance with its terms, each Transferor hereby
covenants that:
(a)    Name Change, Offices and Records. Such Transferor will not change its (i)
jurisdiction of organization, (ii) name, (iii) identity or structure (within the
meaning of Article 9 of any applicable enactment of the UCC), unless it shall
have: (i) given the Buyer (and the Administrative Agent) at least forty-five
(45) days’ prior written notice thereof and (ii) delivered to the Administrative
Agent all financing statements, instruments and other documents requested by the
Administrative Agent in connection with such change or relocation.
(b)    Change in Payment Instructions to Obligors. Such Transferor will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless Buyer shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with




--------------------------------------------------------------------------------




respect to the new Collection Account or Lock-Box; provided, however, that such
Transferor may make changes in instructions to Obligors regarding payments if
such new instructions require such Obligor to make payments to another existing
Collection Account.
(c)    Modifications to Contracts and Credit and Collection Policy. Such
Transferor will not make any change to the Credit and Collection Policy that
would impair the collectability of any Receivable originated by it or reasonably
be expected to have a Material Adverse Effect without the consent of the Buyer
and the Administrative Agent. Except as otherwise permitted in its capacity as
Servicer pursuant to the Credit and Security Agreement, such Transferor will not
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.
(d)    Sales, Liens. Such Transferor will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including the filing of any
financing statement) or with respect to, any Receivable (other than any Excluded
Receivable), Related Security or Collections, or upon or with respect to any
Contract under which any such Receivable arises, or any Lock-Box or Collection
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of Buyer provided
for herein), and such Transferor will defend the right, title and interest of
Buyer in, to and under any of the foregoing property, against all claims of
third parties claiming through or under such Transferor; provided, however, that
nothing in this Section 4.2(d) shall be construed to prohibit Farmland Foods,
Inc. and/or The Smithfield Packing Company, Incorporated from selling or
transferring goods or inventory (other than goods or inventory constituting
Receivables) to the Canadian Originator, from time to time.
(e)    Accounting for Purchase. Such Transferor will not, and will not permit
any Affiliate to, financially account (whether in financial statements or
otherwise) for the transactions contemplated hereby in any manner other than the
sale or other outright conveyance by such Transferor to Buyer of the Receivables
originated by such Transferor and the associated Related Security or in any
other respect account for or treat the transactions contemplated hereby in any
manner other than as a sale of such Receivables and Related Security by such
Transferor to Buyer except to the extent that such transactions are not
recognized on account of consolidated financial reporting in accordance with
GAAP.
(f)    ERISA Compliance. Each of Smithfield and such Transferor will not, and
will not permit any Subsidiary of Smithfield and such Transferor to, fail to
satisfy the minimum funding standard under Section 412 of the Tax Code or
Section 302 of ERISA, whether or not waived, or incur any liability under
Section 4062 of ERISA to PBGC established thereunder in connection with any Plan
except as would not have a Material Adverse Effect.
(g)    Merger; Consolidation. Subject to the limitations of Section 7.1(i) of
the Credit and Security Agreement, no Transferor will, nor will it permit any of
its Restricted Subsidiaries to, merge into, amalgamate with or consolidate with
any other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Restricted
Subsidiaries (in each case, whether now




--------------------------------------------------------------------------------




owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Termination Event
shall have occurred and be continuing:
(i)    any Subsidiary (other than the Buyer) may merge or amalgamate with
Smithfield in a transaction in which Smithfield is the surviving entity pursuant
to documentation reasonably satisfactory to the Administrative Agent;
(ii)    any Transferor (other than Smithfield) and any other Person may merge
into or amalgamate with any Transferor in a transaction in which a Transferor is
the surviving corporation, or, concurrently with the consummation of such
transaction, the surviving entity becomes a Transferor;
(iii)    any entity (other than Smithfield or the Buyer) may merge into or
amalgamate with any other entity (other than Smithfield or the Buyer);
(iv)    any Restricted Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to Smithfield or another Restricted Subsidiary;
(v)    any Restricted Subsidiary may liquidate or dissolve if Smithfield
determines in good faith that such liquidation or dissolution is in the best
interests of Smithfield and is not materially disadvantageous to the Lenders;
and
(vi)    any Transferor or any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of its assets (including for the avoidance of doubt any
Excluded Receivable) in any manner expressly permitted by any Transaction
Document or if permitted under Section 6.04 or 6.05 of the Parent Credit
Agreement;
provided, that any such merger or amalgamation that would otherwise be permitted
by this Section 4.2(g) involving a Person that is not a wholly-owned Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04 of the Parent Credit Agreement.


ARTICLE V    
TERMINATION EVENTS
Section 5.1    Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:
(a)    Any Transferor shall fail to make any payment required hereunder when due
and such failure shall continue for two (2) consecutive Business Days.
(b)    Any Transferor shall fail to observe or perform any covenant or agreement
contained in Section 4.1(b)(iv) or 4.2.
(c)    Any Transferor shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in Sections 5.1(a) and
(b)), and such




--------------------------------------------------------------------------------




failure shall remain unremedied for fifteen (15) days after the earlier of (i)
an Executive Officer of any of the Transferors obtaining knowledge thereof, or
(ii) written notice thereof shall have been given to any of the Transferors by
Buyer.
(d)    Any representation, warranty, certification or statement made by such
Transferor in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold and
provided, further, that any misrepresentation or certification for which Buyer
has actually received a Purchase Price Credit shall not constitute a Termination
Event hereunder.
(e)    Any of the Transferors or any of the Restricted Subsidiaries shall become
unable, admit in writing its inability or fail generally to pay its Debts as
they become due.
(f)    An Event of Bankruptcy shall occur with respect to Smithfield, SFFC or
any Originator.
(g)    A Change of Control shall occur.
(h)    (i) An ERISA Event shall have occurred or (ii) such other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) and (ii) such event or condition, when taken together with all other
such events or conditions, if any, that have occurred, is reasonably likely to
result in a Material Adverse Effect;
(i)    One or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not adequately covered by insurance as to
which the insurer has not denied or contested coverage) shall be rendered
against Smithfield, any Subsidiary of Smithfield (other than any Unrestricted
Subsidiary), any Originator, any Subsidiary of an Originator (other than any
Unrestricted Subsidiary) or any combination thereof and the same shall remain
unpaid or undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Smithfield, any
Subsidiary of Smithfield, any Originator or any Subsidiary of any Originator
(other than any Unrestricted Subsidiary) to enforce any such judgment, or
Smithfield, any Subsidiary of Smithfield (other than any Unrestricted
Subsidiary), any Originator or any Subsidiary of any Originator (other than any
Unrestricted Subsidiary) shall fail within 45 days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued.
(j)    A Subordinated Lender shall fail to make any Subordinated Loan under the
applicable subordinated loan agreement following the Buyer’s request therefor.
(k)    Any Transaction Document ceases to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of any
Transferor or any




--------------------------------------------------------------------------------




Restricted Subsidiary, or at any time it is or becomes unlawful for any
Transferor or any Restricted Subsidiary to perform or comply with its
obligations under any Transaction Document, or the obligations of any of the
Transferors or any Restricted Subsidiary under any Transaction Document are not,
or cease to be, legal, valid and binding on any of the Transferors or any
Restricted Subsidiary.
(l)    A regulatory, tax or accounting body has ordered that the activities of
any Originator or any Affiliate of such Originator contemplated hereby be
terminated or, as a result of any other event or circumstance, the activities of
such Originator or any Affiliate of such Originator contemplated hereby may
reasonably be expected to cause such Originator or any of its respective
Affiliates to suffer materially adverse regulatory, accounting or tax
consequences.
(m)    There shall occur any loss, termination, cancellation or other material
impairment of any governmental license, certificate, or permit by any Transferor
or any Restricted Subsidiary which is reasonably likely to have a Material
Adverse Effect.
Section 5.2    Remedies. Upon the occurrence of a Termination Event, Buyer may
take any of the following actions: (i) declare the applicable Termination Date
to have occurred, whereupon the applicable Termination Date shall forthwith
occur, without demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Transferor; provided, however, that upon the
occurrence of a Termination Event described in Section 5.1(f) with respect to
any Transferor, or of an actual or deemed entry of an order for relief with
respect to any Transferor under the Bankruptcy Code or the Bankruptcy and
Insolvency Act (Canada) or the Companies’ Creditors Arrangement Act (Canada),
the applicable Termination Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Transferor and (ii) to the fullest extent permitted by applicable law,
declare that the Default Rate shall accrue with respect to any amounts then due
and owing by such Transferor to Buyer. The aforementioned rights and remedies
shall be without limitation and shall be in addition to all other rights and
remedies of Buyer otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including all rights and remedies provided under the UCC
and the PPSA, all of which rights shall be cumulative.
ARTICLE VI    
INDEMNIFICATION
Section 6.1    Indemnities by Transferors. Without limiting any other rights
that Buyer may have hereunder or under applicable law, (A) each Transferor
hereby agrees to indemnify (and pay upon demand to) Buyer, and its officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of Buyer) and disbursements and, to the extent such Transferor
does not timely pay such indemnity, any additional liability (including
penalties, interest and expenses) arising from or with respect to any of the
foregoing (all of the foregoing being collectively referred to as “Indemnified
Amounts”) awarded against or incurred by any of them arising out of or as a
result of this Agreement or the acquisition, either directly or indirectly, by
Buyer of an interest in the Receivables originated by such Transferor and (B)
Canadian




--------------------------------------------------------------------------------




Originator hereby indemnifies and holds Buyer harmless against any Canadian
withholding taxes (including any related penalties, interest and costs) that may
be either assessed against Buyer or required to be withheld or recovered from
Buyer by the Canadian Originator as a result of (i) the purchase of Receivables
from the Canadian Originator and any portion of the Purchase Price thereof
remaining unpaid or being paid with a Subordinated Loan or contributed by the
Canadian Originator to the capital of Buyer, or (ii) the receipt by Buyer of an
indemnity payment pursuant to the foregoing. If Buyer receives a refund of any
such Canadian withholding taxes with respect to which it has received an
indemnity payment from the Canadian Originator or the Servicer, Buyer shall pay
over such refund plus any interest received thereon to the Canadian Originator
or the Servicer, as the case may be, provided, however, that the indemnification
obligations of each Transferor hereunder shall expressly exclude in the case of
clause (A):
(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables originated by such Transferor that are uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor or
the intentional non-payment of amounts due by the related Obligor in breach of
its obligations in respect of such Receivable; or
(c)    taxes imposed on or measured by such Indemnified Party’s net income, and
franchise taxes and branch profit taxes imposed on it, by the jurisdiction under
the laws of which such Indemnified Party is organized or any political
subdivision thereof, and taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof;
provided, however, that nothing contained in this sentence shall limit the
liability of such Transferor or limit the recourse of each Indemnified Party to
such Transferor for amounts otherwise specifically provided to be paid by such
Transferor under the terms of this Agreement. Without limiting the generality of
the foregoing indemnification, but subject in each case to clauses (a), (b) and
(c) above, each Transferor shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from:
(i)    any representation or warranty made by such Transferor (or any officer of
such Transferor) under or in connection with any Purchase Report, this
Agreement, any other Transaction Document or any other information or report
delivered by such Transferor pursuant hereto or thereto for which Buyer has not
received a Purchase Price Credit that shall have been false or incorrect when
made or deemed made;
(ii)    the failure by such Transferor, to comply with any applicable law, rule
or regulation with respect to any Receivable or




--------------------------------------------------------------------------------




Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of such Transferor to keep or perform any of its obligations, express or
implied, with respect to any Contract;
(iii)    any failure of such Transferor to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;
(iv)    any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than a defense related to
the financial condition, or discharge in bankruptcy, of the Obligor) of the
Obligor to the payment of any Receivable (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services or any reduction of the Outstanding Balance of any Receivable due to
PASA;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, such Transferor’s use of the proceeds of the purchase from it hereunder,
the ownership of the Receivables originated by such Transferor or any other
investigation, litigation or proceeding relating to such Transferor in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Termination Event;
(x)    any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables
originated by such Transferor and the associated Collections, and all of such
Transferor’s right, title and interest in the Related Security




--------------------------------------------------------------------------------




associated with such Receivables, in each case, free and clear of any Adverse
Claim (except any Adverse Claim in favor of the Buyer or the Administrative
Agent, for the benefit of the Secured Parties);
(xi)    the failure to have filed, or any delay in filing, financing statements,
continuation statement, financing change statement or other similar instruments
or documents under the UCC, the PPSA or comparable laws of any applicable
jurisdiction or other applicable laws with respect to any Receivable originated
by such Transferor, the Related Security and Collections with respect thereto,
and the proceeds thereof, whether at the time of the purchase thereof from such
Transferor hereunder or at any subsequent time;
(xii)    any action or omission by such Transferor which reduces or impairs the
rights of Buyer with respect to any Receivable or the value of any such
Receivable;
(xiii)    any attempt by any Person to void any purchase of Receivables from
such Transferor hereunder under statutory provisions or common law or equitable
action;
(xiv)    any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by the Buyer as a result of any action of such
Transferor;
(xv)    the failure of any Receivable reflected as an Eligible Receivable on any
Purchase Report prepared by such Transferor to be an Eligible Receivable at the
time acquired by Buyer; and
(xvi)    any In-Transit Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable ceasing to be deemed to be an Eligible
Receivable.
Notwithstanding the foregoing, (i) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectability or payment of
the Receivables conveyed hereunder; and (ii) nothing in the Section 6.1 shall
require a Transferor to indemnify any Indemnified Party for Receivables which
are not collected, not paid or otherwise uncollectible on account of the
insolvency, bankruptcy, creditworthiness or financial inability to pay of the
applicable Obligor or the intentional non-payment of amounts due by the related
Obligor in breach of its obligations in respect of such Receivable.
Section 6.2    Other Costs and Expenses. Each Transferor shall pay to Buyer on
demand all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder. Each
Transferor shall pay to Buyer on demand any and all costs and expenses of Buyer,
if any, including reasonable counsel fees and expenses




--------------------------------------------------------------------------------




actually incurred in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Termination Event.
ARTICLE VII    
MISCELLANEOUS
Section 7.1    Waivers and Amendments.
(a)    No failure or delay on the part of Buyer in exercising any power, right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Transferor and Buyer and, to the extent
required under the Credit and Security Agreement, the Administrative Agent and
the Committed Lenders or the Required Committed Lenders. Any material amendment,
supplement, modification or waiver will require satisfaction of the Rating
Agency Condition.
Section 7.2    Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if given by mail, five (5) Business Days
after the time such communication is deposited in the mail with first class
postage prepaid or (c) if given by any other means, when received at the address
specified in this Section 7.2.
Section 7.3    Protection of Ownership Interests of Buyer.
(a)    Each Transferor agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer may request, to
perfect, protect or more fully evidence the interest of Buyer hereunder and the
interest of the Administrative Agent (on behalf of the Lenders) under the Credit
and Security Agreement, or to enable Buyer to exercise and enforce their rights
and remedies hereunder. At any time, Buyer may, at such Transferor’s sole cost
and expense, direct such Transferor to notify the Obligors of Receivables of the
ownership interests of Buyer under this Agreement and may also direct that
payments of all




--------------------------------------------------------------------------------




amounts due or that become due under any or all Receivables be made directly to
Buyer or its designee.
(b)    If any Transferor fails to perform any of its obligations hereunder,
Buyer may (but shall not be required to) perform, or cause performance of, such
obligations, and Buyer’s costs and expenses incurred in connection therewith
shall be payable by such Transferor as provided in Section 6.2. Each Transferor
irrevocably authorizes Buyer at any time and from time to time in the sole
discretion of Buyer, and appoints Buyer as its attorney(ies)-in-fact, to act on
behalf of such Transferor (i) to execute on behalf of such Transferor as debtor
and to file financing statements or other applicable recording documents
necessary or desirable in Buyer’s sole discretion to perfect and to maintain the
perfection and priority of the interest of Buyer in the Receivables originated
by such Transferor and the associated Related Security and Collections and (ii)
to file a carbon, photographic or other reproduction of this Agreement or any
financing statement or other applicable recording document with respect to the
Receivables as a financing statement or as otherwise applicable in such offices
as Buyer in their sole discretion deem necessary or desirable to perfect and to
maintain the perfection and priority of Buyer’s interests in such Receivables.
This appointment is coupled with an interest and is irrevocable. If any
Transferor fails to perform any of its obligations hereunder: (A) such
Transferor hereby authorizes Buyer to file financing statements and other filing
or recording documents with respect to the Receivables and Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the signature or other authorization of such Transferor, in
such form and in such offices as Buyer reasonably determines appropriate to
perfect or maintain the perfection of the ownership or security interests of
Buyer hereunder, (B) such Transferor acknowledges and agrees that it is not
authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Receivables or Related Security
(including any amendments thereto, or continuation or termination statements
thereof), without the express prior written approval by the Administrative
Agent, consenting to the form and substance of such filing or recording
document, and (C) such Transferor approves, authorizes and ratifies any filings
or recordings made by or on behalf of the Administrative Agent in connection
with the perfection of the ownership or security interests in favor of Buyer or
the Administrative Agent, respectively.
Section 7.4    Confidentiality.
(a)    Each Transferor and Buyer shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Administrative
Agent and the Lenders and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Transferor and its officers and employees
may disclose such information to such Transferor’s external accountants,




--------------------------------------------------------------------------------




attorneys and other advisors and as required by any applicable law or order of
any judicial or administrative proceeding.
(b)    Each Transferor hereby consents to the disclosure of any nonpublic
information with respect to it (i) to Buyer, any Agent or the Lenders by each
other, (ii) to any prospective or actual assignee or participant of any of the
Persons described in clause (i), and (iii) to any rating agency, Commercial
Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Lender or any entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which any Co-Agent or one of
its Affiliates acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing; provided
each such Person described in the foregoing clauses (ii) and (iii) is informed
of the confidential nature of such information. In addition, the Lenders and the
Administrative Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
Section 7.5    Bankruptcy Petition.
(a)    Each Transferor and Buyer each hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of a Lender, it will not institute against, or
join any other Person in instituting against, such Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States or under the laws of Canada or any province of Canada.
(b)    Each Transferor covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of
Buyer under the Credit and Security Agreement, it will not institute against, or
join any other Person in instituting against, Buyer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States or under the laws of Canada or any province of Canada.
Section 7.6    Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Transferor, Buyer, any
Lender or any Agent, no claim may be made by any such Person (or its Affiliates,
directors, officers, employees, attorneys or agents) against any such other
Person (or its Affiliates, directors, officers, employees, attorneys or agents)
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each of the parties hereto, on
behalf of itself and its Affiliates, directors, officers, employees, attorneys,
agents, successors and assigns, hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.




--------------------------------------------------------------------------------




Section 7.7    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF ANY
TRANSFEROR OR THE BUYER, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
Section 7.8    CONSENT TO JURISDICTION. EACH TRANSFEROR HEREBY IRREVOCABLY
SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
TRANSFEROR PURSUANT TO THIS AGREEMENT AND SUCH TRANSFEROR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BUYER TO BRING PROCEEDINGS AGAINST SUCH TRANSFEROR IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY SUCH TRANSFEROR
AGAINST BUYER OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH TRANSFEROR PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN THE STATE OF NEW YORK.
Section 7.9    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY SUCH
TRANSFEROR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.
Section 7.10    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
Transferors, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy).




--------------------------------------------------------------------------------




(c)    No Transferor may assign any of its rights and obligations hereunder or
any interest herein without the prior written consent of Buyer. Buyer may assign
at any time its rights and obligations hereunder and interests herein to any
other Person without the consent of any Transferor. Without limiting the
foregoing, each Transferor acknowledges that Buyer, pursuant to the Credit and
Security Agreement, may assign to the Administrative Agent, for the benefit of
the Lenders, its rights, remedies, powers and privileges hereunder and that the
Administrative Agent may further assign such rights, remedies, powers and
privileges to the extent permitted in the Credit and Security Agreement. Each
Transferor agrees that the Administrative Agent shall, subject to the terms of
the Credit and Security Agreement, have the right to enforce this Agreement and
to exercise directly all of Buyer’s rights and remedies under this Agreement
(including the right to give or withhold any consents or approvals of Buyer to
be given or withheld hereunder) and each Transferor agrees to cooperate fully
with the Administrative Agent in the exercise of such rights and remedies.
(d)    This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms and shall remain in full force
and effect until terminated in accordance with its terms; provided, however,
that the rights and remedies with respect to (i) any breach of any
representation and warranty made by any Transferor pursuant to Article II; (ii)
the indemnification and payment provisions of Article VI; and (iii) Section 7.5
shall be continuing and shall survive any termination of this Agreement.
Section 7.11    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 7.12    Intercreditor Agreement. Prior to their contribution or sale in
accordance with the terms hereof, the Receivables, the Related Security and the
associated Collections constitute collateral subject to Adverse Claims described
in, and subject to the priorities set forth in, the Intercreditor Agreement.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
SMITHFIELD FOODS, INC.,

By:     /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President
Address:
Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070






SFFC, INC.,

By:     /s/ Jeffrey A. Porter
Name: Jeffrey A. Porter
Title: President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070





















 

--------------------------------------------------------------------------------






FARMLAND FOODS, INC.
as Originator
By:     /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070


THE SMITHFIELD PACKING COMPANY, INCORPORATED,
as Originator
By:     /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070


















--------------------------------------------------------------------------------






JOHN MORRELL & CO.,
as Originator
By:     /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070


AMOUR-ECKRICH MEATS, LLC
as Originator
By:     /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070




























--------------------------------------------------------------------------------










SMITHFIELD GLOBAL PRODUCTS, INC.
as Originator
By:     /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070




PREMIUM PET HEALTH, LLC.
as Originator
By:     /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070




--------------------------------------------------------------------------------




PATRICK CUDAHY, LLC
as Originator
By:     /s/ Timothy Dykstra
Name: Timothy Dykstra
Title: Vice President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070




SMITHFIELD OF CANADA, LTD.
as Originator
By:      /s/ Robert W. Manly, IV
Name: Robert W. Manly, IV
Title: Executive Vice President
Address:
c/o Smithfield Foods, Inc.

200 Commerce Street
Smithfield, VA 23430,
Attention: Robert Manly
Telecopy No: 757-365-3025
and Ken Sullivan
Telecopy No: 757-365-3070

 

--------------------------------------------------------------------------------




SMITHFIELD RECEIVABLES FUNDING LLC,
as Buyer
By: SFFC, Inc., its managing member




By:     Jeffrey A. Porter
Name: Jeffrey A. Porter
Title: President
Address:
3411 Silverside Rd, 103 Baynard Bldg

Wilmington, DE 19810
Attention: Jeffrey Porter
Telecopy No: 302-477-1300 Ext. 103
Facsimile No: 302-477-1332


With a copy to:    
c/o Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430,
Attention: Timothy Dykstra
Telecopy No: 757-365-3070









 

--------------------------------------------------------------------------------




Exhibit I
Definitions
This is Exhibit I to the Agreement (as hereinafter defined).
(a)    Capitalized terms used and not otherwise defined in the Agreement or this
Exhibit have the meanings attributed thereto in the Credit and Security
Agreement.
(b)    As used in the Agreement and the Exhibits and Schedules thereto,
capitalized terms have the meanings set forth in this Exhibit I (such meanings
to be equally applicable to the singular and plural forms thereof).
(c)    Any references in the Agreement or this Exhibit I to any Person includes
such Persons successors and permitted assigns.
(d)    The words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement.
(e)     The term “including” means “including without limitation”.
(f)     References to any agreement refer to that agreement as from time to time
amended or restated.
“ABL Representative” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as administrative agent under the Parent
Credit Agreement.
“Adverse Claim” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, encumbrance or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).
“Affiliates” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person (a) if the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.
“Administrative Agent” has the meaning provided in the Preliminary Statements to
the Agreement.
“Aggregate Initial Contributed Assets” means, collectively, the Initial
Contributed Assets of all US Originators.

Exhibit I-1
 

--------------------------------------------------------------------------------




“Agreement” means the Amended and Restated Receivables Sale Agreement, dated as
of January 31, 2013, among Smithfield, Originators and Buyer, as the same may be
amended, restated and/or otherwise modified from time to time in accordance with
the terms thereof.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York, Toronto, Ontario or The
Depositary Trust Company of New York is open for business and, if the applicable
Business Day relates to any determination of a LIBO Rate, on which dealings are
carried on in the London interbank market.
“Buyer” has the meaning provided in the preamble to the Agreement.
“Calculation Period” means, with respect to any Originator, each fiscal calendar
month of such Originator or portion thereof which elapses during the term of the
Agreement. The first Calculation Period shall commence on the applicable
Commencement Date and the final Calculation Period shall terminate on the
applicable Termination Date.
“Canadian Originator” means Smithfield of Canada, Ltd.
“Capitalized Lease” means any lease the obligation for rentals with respect to
which is required to be capitalized on a balance sheet of the lessee in
accordance with GAAP.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Smithfield, (b) the occupation of a majority of the seats (other
than vacant seats) on the board of directors of Smithfield by Persons who were
neither (i) nominated by the board of directors of Smithfield nor (ii) appointed
by directors so nominated; or (c) any "Change of Control" (or other defined term
having a similar purpose) as defined in the Covered Notes Documents or in any
document governing any refinancing of any of the Covered Notes.
“Collection Account” means each concentration account, depository account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit III hereto.
“Collection Account Agreement” means an agreement in form reasonably acceptable
to the Administrative Agent among Buyer, the Administrative Agent and a
Collection Bank.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including all Finance Charges
or other related amounts accruing in respect thereof and all cash proceeds of
Related Security with respect to such Receivable; provided, however, that the
term “Collections” shall not include any payment

Exhibit I-2



--------------------------------------------------------------------------------




made for the account of the Servicer, a third-party service provider or
sub-contractor whose services were not included in the amount invoiced for the
applicable Receivable.
“Commencement Date” means, (i) with respect to the US Originators, June 21,
2011, being the date set forth in the notice from Buyer to the US Originators,
Smithfield and SFFC, with a copy to the Administrative Agent, dated June 15,
2011 and stating that Buyer is prepared to accept the contribution of the
Initial Contributed Assets on such date and (ii) with respect to the Canadian
Originator, the date set forth in the notice from Buyer to the Originators,
Smithfield and SFFC, with a copy to the Administrative Agent, stating that the
Buyer is prepared to purchase Receivables from the Canadian Originator pursuant
hereto.
“Commencement Date Notice” means the notice described in the definition of
“Commencement Date” herein.
“Commercial Paper” means promissory notes issued by a Conduit in the commercial
paper market.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“Covered Notes Documents” has the meaning provided in the Parent Credit
Agreement.
“Covered Notes” has the meaning provided in the Parent Credit Agreement.
“Credit and Collection Policy” means the credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit V, as modified from time to time in accordance with the
Agreement.
“Credit and Security Agreement” has the meaning provided in the Preliminary
Statements to the Agreement.
“Debt” means, with respect to any Person at any date, without duplication, (i)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all obligations of such Person as lessee under Capitalized
Leases, (v) all obligations of such Person to purchase securities (or other
property) which arise out of or in connection with the sale of the same or
substantially similar securities or property, (vi) all obligations of such
Person to reimburse any bank or other person in respect of amounts paid under a
letter of credit or similar instrument, (vii) all Debt of others secured by a
lien on any asset of such Person to the extent of the fair market value of such
asset, whether or not such Debt is assumed by such Person, (viii) all Synthetic
Lease Liabilities of such Person, and (ix) all Debt of others guaranteed by such
Person to the extent such Debt represents a liability of such Person; provided
that liabilities resulting from the recognition of other post-retirement
benefits required by Financial Accounting Standard No. 106 shall not constitute
“Debt.”

Exhibit I-3



--------------------------------------------------------------------------------




“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables purchased from each
Originator after taking account of (i) the time value of money based upon the
anticipated dates of collection of such Receivables and the cost to Buyer of
financing its investment in such Receivables during such period, (ii) the risk
of nonpayment by the Obligors, (iii) servicing costs, and (iv) factoring
expenses. Each Originator and Buyer may agree from time to time to change the
Discount Factor based on changes in one or more of the items affecting the
calculation thereof; provided that any change to the Discount Factor shall take
effect as of the commencement of a Calculation Period, shall apply only
prospectively and shall not affect the Purchase Price payment made prior to the
Calculation Period during which such Originator and Buyer agree to make such
change.
“Effective Date” has the meaning provided in Section 1.8.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the date of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Originator or Smithfield, is treated as a single
employer under Section 414(b) or (c) of the Tax Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Tax Code, is treated as a single
employer under Section 414(m) of the Tax Code.
“Estimated Sales Report” has the meaning provided in Section 1.2(b).
“Excluded Originator” has the meaning provided in Section 1.8.
“Excluded Receivable” shall mean, with respect to any Excluded Originator, any
Receivable originated by such Excluded Originator on or after the related
Effective Date.


“Executive Officer” shall mean with respect to any Person, the Chief Executive
Officer, President, Vice Presidents (if elected by the Board of Directors of
such Person), Chief Financial Officer, Treasurer, Secretary and any Person
holding comparable offices or duties (if elected by the Board of Directors of
such Person).


“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Financial Officer” means with respect to Smithfield, any of the Chief Financial
Officer, Vice President of Finance, and Treasurer.
“Indemnified Amounts” has the meaning provided in Section 6.1.

Exhibit I-4



--------------------------------------------------------------------------------




“Indemnified Party” has the meaning provided in Section 6.1.
“Initial Contributed Assets” means, in respect of each US Originator, that
portion of the Initial Transferred Assets of such US Originator that has an
aggregate Outstanding Balance as of 11:59 pm on the Business Day immediately
preceding the applicable Commencement Date equal to the amount designated in the
Transfer Notice as the amount of Initial Contributed Assets for such US
Originator, which portion of the Initial Transferred Assets shall be identified
more particularly on the first Settlement Date following such Commencement Date
in accordance with Section 1.1(d).
“Initial Purchased Assets” means, in respect of each Originator, that portion of
the Initial Transferred Assets of such Originator that has an aggregate
Outstanding Balance as of 11:59 pm on the Business Day immediately preceding the
Commencement Date equal to the amount designated in the Transfer Notice or, in
the case of the Canadian Originator, the relevant notice described in the
definition of “Commencement Date”, as the amount of Initial Purchased Assets for
such Originator, which portion of the Initial Transferred Assets shall be
identified more particularly on the first Settlement Date following such
Commencement Date in accordance with Section 1.1(d).
“Initial Transferred Assets” means, in respect of each Originator, all of the
Receivables and the associated Related Security and Collections owned by such
Originator as of 11:59 pm on the Business Day immediately preceding the
applicable Commencement Date and to be transferred to Buyer by way of
contribution or sale, as applicable, on such Commencement Date.
“Letter of Credit Issuer” has the meaning provided in the Preliminary
Statements.
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit III hereto.
“Material Adverse Effect” means (i) any material adverse effect on the business,
operations, financial condition or assets of Smithfield and its Restricted
Subsidiaries, taken as a whole, (ii) any material adverse effect on the ability
of any Transferor to perform its obligations under the Transaction Documents to
which it is a party, (iii) any material adverse effect on the legality, validity
or enforceability of the Agreement or any other Transaction Document, (iv) any
material adverse effect on any Transferor’s, Buyer’s, the Administrative Agent’s
or any Lender’s interest in the Receivables generally or in any significant
portion of the Receivables, the Related Security or Collections with respect
thereto, or (v) any material adverse effect on the collectability of the
Receivables generally or of any material portion of the Receivables.
“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time plus cash-on-hand, over (b)
the sum of (i) the Aggregate Principal outstanding at such time, plus (ii) the
aggregate outstanding principal balance of the

Exhibit I-5



--------------------------------------------------------------------------------




Subordinated Loans (including any Subordinated Loan proposed to be made on the
date of determination).
“Obligor” means a Person that is or becomes obligated to make payments pursuant
to a Contract.
“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter or articles of incorporation, as applicable, and bylaws, (b)
for a partnership are its certificate of partnership (if applicable) and
partnership agreement, (c) for a limited liability company are its certificate
of formation or organization and its operating agreement, regulations or the
like and (d) for a trust is the trust agreement, declaration of trust, indenture
or bylaws under which it is created.
“Originator” has the meaning provided in the preamble to this Agreement.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof or, in the case of any Receivable described in clause
(ii) of the definition of “Receivable” herein, the principal amount to become
due and payable under the relevant Contract in respect of the relevant
In-Transit Collateral.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Rabobank (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.
“Purchase Date” means any date on or after the applicable Commencement Date on
which the Buyer purchases Receivables and associated Related Security and
related Collections (other than the Initial Purchased Assets) pursuant to
Section 1.2.
“Purchase Price” has the meaning provided in Section 1.3(a).
“Purchase Price Credit” has the meaning provided in Section 1.4.
“Purchase Report” has the meaning provided in Section 1.2(d).
“Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch.
“Receivable” means (i) all indebtedness and other obligations owed to an
Originator (at the times it arises, and before giving effect to any transfer or
conveyance under this Agreement) (including any indebtedness, obligation or
interest constituting an account, chattel paper, instrument

Exhibit I-6



--------------------------------------------------------------------------------




or general intangible) arising in connection with the sale of goods or the
rendering of services by such Originator and further includes the obligation to
pay any Finance Charges with respect thereto and (ii) all rights of an
Originator under a Contract to collect or receive amounts that become due and
payable under such Contract upon the delivery and acceptance of In-Transit
Collateral pursuant to such Contract; provided, however, that the term
“Receivable” shall exclude any indebtedness or other obligations owed or that
become payable to (x) an Originator by an Affiliate that is 100% owned, directly
or indirectly, by an Originator or the Buyer or (y) Farmland Foods, Inc. or The
Smithfield Packing Company, Incorporated by the Canadian Originator.
Indebtedness and other rights and obligations arising from any one transaction,
including indebtedness and other rights and obligations represented by an
individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or such Originator treats
such indebtedness, rights or obligations as a separate payment obligation.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) relating to such Receivable, any Related Security therefor and the
related Obligor.
“Related Security” means, with respect to any Receivable:
(i)    all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods and any In-Transit
Collateral), if any, the sale, financing or lease of which by such Originator
gave, or will give, rise to such Receivable, and all insurance contracts with
respect thereto,
(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records related to such Receivable,
(vi)    all of the applicable Originator’s right, title and interest in each
Lock-Box and each Collection Account, and
(vii)    all proceeds of any of the foregoing.

Exhibit I-7



--------------------------------------------------------------------------------




“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (a) 3% of the Aggregate Commitment under the Credit and
Security Agreement, and (b) the product of (i) 1.5 times the product of the
Default Ratio times the Default Horizon Ratio, each as determined from the most
recent Monthly Report received from Smithfield under the Credit and Security
Agreement, and (ii) the Outstanding Balance of all Receivables as of such date,
as determined from the most recent Monthly Report received from Smithfield in
its capacity as Servicer.
“Restricted Subsidiary” has the meaning provided in the Parent Credit Agreement.
“Review” has the meaning provided in Section 4.1(d).
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to the Credit and Security Agreement to service
administer and collect Receivables.
“Settlement Date” means, with respect to each Calculation Period, the eighteenth
(18th) Business Day immediately following the end of such Calculation Period.
“SFFC” has the meaning provided in the preamble to this Agreement.
“Smithfield” has the meaning provided in the preamble to this Agreement.
“Subordinated Lender” means, with respect to any Subordinated Loan, the related
Originator.
“Subordinated Loan” has the meaning provided in Section 1.3(b)(iii).
“Subordinated Note” means, with respect to any Subordinated Loan, the related
promissory note in substantially the form of Exhibit VI hereto as more fully
described in Section 1.3, pertaining to such Subordinated Loan, as the same may
be amended, restated, supplemented or otherwise modified from time to time, and
shall include any Subordinated Note issued hereunder.
“Subordinated Note Limit” means, as to any Originator and with respect to the
Settlement Date for any Calculation Period, an amount equal to the product of
(x) a percentage (in no event in excess of 25%) equal to (i) 0.1 divided by (ii)
the percentage of the aggregate Outstanding Balance of Receivables sold by all
Originators during such Calculation Period that were sold by such Originator,
multiplied by (y) the aggregate Outstanding Balance of Receivables owned by
Buyer as of the last day of such Calculation Period, multiplied by (z) the
percentage of the aggregate Outstanding Balance of Receivables sold by all
Originators during such Calculation Period that were sold by such Originator.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or

Exhibit I-8



--------------------------------------------------------------------------------




controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, association, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled.
“Synthetic Lease Liabilities” of a Person means any liability under any tax
retention operating lease or so-called “synthetic” lease transaction, or any
obligations arising with respect to any other similar transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries (other than leases which do not have an attributable interest
component that are not Capitalized Leases).
“Termination Date” means, as to each Originator, the earliest to occur of (i)
the Business Day immediately prior to the occurrence of a Termination Event set
forth in Section 5.1(f) with respect to such Originator, (ii) the Business Day
specified in a written notice from Buyer to such Originator following the
occurrence of any other Termination Event, and (iii) the date which is 10
Business Days after Buyer’s receipt of written notice from such Originator that
the facility evidenced by this Agreement has been terminated in accordance with
the Transaction Documents insofar as the facility relates to such Originator.
“Termination Event” has the meaning provided in Section 5.1.
“Transfer Notice” has the meaning provided in Section 1.1(a)(i).
“Transferor” means (a) as to the Initial Contributed Assets, each Originator,
SFFC and Smithfield, and (b) as to all other Receivables, together with the
associated Related Security and Collections, the applicable Originator.
“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.
“Unrestricted Subsidiary” has the meaning provided in the Parent Credit
Agreement.
“US Originator” means any Originator other than the Canadian Originator.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York or the PPSA, and not specifically defined herein, are used herein as
defined in such Article 9 and PPSA as the context requires.







Exhibit I-9



--------------------------------------------------------------------------------




Exhibit II
Principal Places of Business; Location(s) of Records;
Federal Employer Identification Number; Other Names
SMITHFIELD RECEIVABLES FUNDING LLC
Place of Business: Delaware
Locations of Records: 3411 Silverside Rd, 103 Baynard Bldg, Wilmington, DE 19810
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:


SFFC, INC.
Place of Business: Delaware
Locations of Records: 103 Baynard Building, 3411 Silverside Road, Wilmington, DE
19810
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:


FARMLAND FOODS, INC.
Place of Business: Delaware
Locations of Records: 11500 NW Ambassador Drive, Suite 500, Kansas City, MO
64153
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:
Note: Farmland Foods, Inc. is the successor in interest by merger of Farmland
Distribution Inc. and North Side Foods Corp.


JOHN MORRELL & CO.
Place of Business: Delaware
Locations of Records: 805 East Kemper Road, OH 45246-2515
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:


AMOUR-ECKRICH MEATS LLC
Place of Business: Delaware
Locations of Records: 4225 Naperville Road, Suite 600, Naperville, IL 60532
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:



Exhibit II-1

--------------------------------------------------------------------------------




PREMIUM PET HEALTH, LLC
Place of Business: Delaware
Locations of Records: 1485 E. 61st Ave., Denver, CO 80216
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:


PATRICK CUDAHY, LLC
Place of Business: Delaware
Locations of Records: One Sweet Apple-Wood Lane, Cudahy, WI 53110
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:
Note: Formerly known as Patcud Merger Sub, LLC. Patrick Cudahy Incorporated, PC
Express, Inc. and 814 Americas, Inc. merged into Patrick Cudahy, LLC


SMITHFIELD PACKING COMPANY, INCORPORATED
Place of Business: Delaware
Locations of Records: 111 Commerce Street, Smithfield, VA 23430
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:


SMITHFIELD GLOBAL PRODUCTS, INC.
Place of Business: Delaware
Locations of Records: 370 East Maple Ave., Suite 302, Langhorne, PA 19047
Federal Employer Identification Number:
Legal, Trade and Assumed Names: None
Organizational Identification Number:


SMITHFIELD OF CANADA LTD.
Place of Business: Ontario, Canada
Locations of Records: 66 Wellington Street West, Suite 5300, Toronto ON M5K 1E6,
Canada
Legal, Trade and Assumed Names: None
Corporation Number:







Exhibit II-2



--------------------------------------------------------------------------------




Exhibit III
Lock-boxes; Collection Accounts; Collection Banks
Lock-Box
Related Collection Account


______________________________






Account No. _________________
____________________________
ABA No. ____________________








______________________________






Account No. _________________
____________________________
ABA No. ____________________






 
 


______________________________






Account No. _________________
____________________________
ABA No. ____________________








______________________________






Account No. _________________
____________________________
ABA No. ____________________








______________________________






Account No. _________________
____________________________
ABA No. ____________________








______________________________






Account No. _________________
____________________________
ABA No. ____________________








 

--------------------------------------------------------------------------------






______________________________






Account No. _________________
____________________________
ABA No. ____________________








______________________________






Account No. _________________
____________________________
ABA No. ____________________










Exhibit II-2



--------------------------------------------------------------------------------




Exhibit IV
Form of Compliance Certificate
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Sale Agreement dated as of January 31, 2013, among
Smithfield Foods, Inc. (“Smithfield”), SFFC, Inc., and certain of Smithfield’s
subsidiaries, as Originators, and Smithfield Receivables Funding LLC, as Buyer
(as amended, restated and/or otherwise modified from time to time, the
“Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ______________ of Smithfield.
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Smithfield and its Subsidiaries during the accounting period ended
_____________, 20__.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of such accounting period or
as of the date of this Certificate[, except as set forth below].
[4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Originator has taken, is taking, or proposes to
take with respect to each such condition or event:
_______________________________].
The foregoing certifications are made and delivered this ____ day of
______________, 20___.
By:        
Name:
Title:









 

--------------------------------------------------------------------------------




Exhibit V
Credit and Collection Policy
[On file with the Administrative Agent]
The below is a summary of the Originator Credit and Collection Policy that is on
file with Administrative Agent:
[Originator] (the “Company”) maintains this credit and collection policy (the
“Credit and Collection Policy”) as part of its business to facilitate the
marketing and sale of its products to its customers. The Company’s products
include fresh and processed meats and meat products, including sausages, lunch
meats, bacon and specialty foods. The Company’s products are sold to domestic
and international customers on terms that are, in general, similar to those
customarily used in the meat packing industry. The Company’s products may be
sold to customers (a) on credit in accordance with this Credit and Collection
Policy or (b) for (i) cash, (ii) wired payments in advance, (iii) cash against
documents, (iv) payment by letter of credit, (v) payments involving down
payments or (vi) similar forms of payment.
Credit sales of the Company’s products may be made to customers who have been
approved for credit within the terms and credit limits established for such
customer as part of its establishing credit with the Company.
The establishment of credit for a customer of the Company is conducted applying,
in all material respects, the same level of care as the Company has exercised in
the past and requires that a customer applicant submit a completed credit
application to the Company’s Credit Department. The credit application requires
that the applicant provide its name, address, phone and fax numbers, principals,
federal tax identification number, state or provincial tax exemption number,
type of business, bank information, expected purchase levels and current trade
references with point of contact information.
The Company’s Credit Department will use credit investigation resources
available in the marketplace to gather credit information on a customer
applicant in order to conduct a credit investigation. Once the investigation is
complete on a customer applicant, the Company’s Credit Department will make a
decision as to whether such customer applicant will be extended terms and a
related credit limit will be set.
Terms for domestic customers who are extended credit shall be Net 30 days or
earlier. The Company, from time to time, establish more restrictive terms for
particular categories of customers or product types. In any case, such terms are
chronologically interpreted from the actual date of product delivery to the date
payment is due and may include a grace period of up to four days depending upon
the alignment of such days.
International customers in the G-7 Nations, Puerto Rico, Virgin Islands, Mexico,
Bermuda, Bahamas, Dominican Republic, Honduras, Australia, Denmark, and Romania
may be granted by the Company a credit approval on bases substantially similar
to that provided for

Exhibit V-1
 

--------------------------------------------------------------------------------




domestic customer credit applicants. Customers in Romania may be extended credit
on Net 60 day terms.
Each customer’s credit terms and credit limits are recorded in the Company’s
purchase order system and when a customer’s account is past due or over its
credit limit, such customer’s purchase orders are placed on hold. Purchase
orders that have been placed on hold are reviewed by the credit representative
that is assigned to such account. When a purchase order is placed on credit
hold, an automated notice is sent via email to the assigned sales representative
informing him that the purchase order is on hold. The assigned sales
representative is responsible to investigate the reason which gives rise to such
a hold notice, notifies the customer and discusses with the Company’s Credit
Department his findings. A determination by the Credit Department is then made
whether to release the held purchase order or not. Customers who are late in
paying are notified and if the lateness in payment is not corrected, such
customers are at risk of losing their established credit approval.
Credit representatives are notified on the Company’s credit system when a
customer account is past its credit review date. Most credit review dates are
set for intervals of every six months.
Every week the Company’s Credit Department runs reports of all delinquent
customers and distributes such reports to the credit manager, the assistant
credit managers and each responsible credit representative. A credit analyst in
some cases supports each assistant credit manager and helps pursue delinquent
customer invoices. Delinquent customers are repeatedly contacted by the
Company’s credit representatives by telephone, email and written correspondence
to request prompt payment of overdue amounts. Further, actions are taken with
respect to customers which remain seriously delinquent. The Company shall, in
all material respects, apply the same level of care in its collections efforts
as the Company has exercised in the past.

Exhibit V-2



--------------------------------------------------------------------------------




Exhibit VI
Form of Subordinated Note
SUBORDINATED NOTE
[____], 2013
1.    Note. FOR VALUE RECEIVED, the undersigned, Smithfield Receivables Funding
LLC, a Delaware limited liability company (“SPV”), hereby unconditionally
promises to pay to the order of [ORIGINATOR NAME], a(n) __________
***[corporation] [limited liability company] [partnership]*** (“Originator”), in
lawful money of the United States of America and in immediately available funds,
on or before the date following the applicable Termination Date which is one day
after the date on which (i) the Outstanding Balance of all Receivables sold by
Originator under the “Sale Agreement” referred to below has been reduced to zero
and (ii) Originator has paid to Buyer all indemnities, adjustments and other
amounts which may be owed thereunder in connection with the purchase of such
Receivables thereunder (the “Collection Date”), the aggregate unpaid principal
sum outstanding of all “Subordinated Loans” made from time to time by Originator
to SPV pursuant to and in accordance with the terms of that certain Amended and
Restated Receivables Sale Agreement dated as of January 31, 2013 among
Smithfield Foods, Inc., SFFC, Inc., Originator and certain of its affiliates and
SPV, as Buyer (as amended, restated, supplemented or otherwise modified from
time to time, the “Sale Agreement”). Reference to Section 1.3 of the Sale
Agreement is hereby made for a statement of the terms and conditions under which
the loans evidenced hereby have been and will be made. All terms which are
capitalized and used herein and which are not otherwise specifically defined
herein shall have the meanings ascribed to such terms in the Sale Agreement.
2.    Interest. SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the LIBO Rate on the first Business Day of each fiscal month (or
portion thereof) during the term of this Subordinated Note, computed for actual
days elapsed on the basis of a year consisting of 360 days and changing on the
first Business Day of each fiscal month hereafter; provided, however, that if
SPV shall default in the payment of any principal hereof, SPV promises to pay,
on demand, interest at a rate equal to the Default Rate on any such unpaid
amounts, from the date such payment is due to the date of actual payment.
Interest shall be payable on each Settlement Date in arrears; provided, however,
that SPV may elect on the date any interest payment is due hereunder to defer
such payment and upon such election the amount of interest due but unpaid on
such date shall constitute principal under this Subordinated Note. The
outstanding principal of any loan made under this Subordinated Note shall be due
and payable on the Collection Date and may be repaid or prepaid at any time
without premium or penalty. For the purposes of this Subordinated Note, “LIBO
Rate” shall mean the rate per annum determined on the basis of the offered rate
for one month deposits in U.S. dollars, which rate appears on a Bloomberg L.P.
terminal, displayed under the address “US0001M: IND ” effective as of 11:00 a.m.
(London time) on such Business Day; provided that if no such offered rate
appears on such page, the LIBO Rate will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two major banks in New York, New York,

Exhibit VI-1



--------------------------------------------------------------------------------




selected by SPV, at approximately 10:00 a.m.(New York City time) on such
Business Day, for one month deposits in U.S. dollars offered by leading European
banks.
3.    Principal Payments. SPV shall be permitted to prepay the principal amount
hereof in whole or part at any time without payment of any penalty, fee or
premium. Originator is authorized and directed by SPV to enter on the grid
attached hereto, or, at its option, in its books and records, the date and
amount of each loan made by it which is evidenced by this Subordinated Note and
the amount of each payment of principal made by SPV, and absent manifest error,
such entries shall constitute prima facie evidence of the accuracy of the
information so entered; provided that neither the failure of Originator to make
any such entry or any error therein shall expand, limit or affect the
obligations of SPV hereunder.
4.    Subordination. Originator shall have the right to receive, and SPV shall
make, any and all payments and prepayments relating to the loans made under this
Subordinated Note; provided that, after giving effect to any such payment or
prepayment, the aggregate Outstanding Balance of Receivables (as each such term
is defined in the Credit and Security Agreement hereinafter referred to) at such
time exceeds the sum of (a) the Obligations (as defined in the Credit and
Security Agreement) outstanding at such time under the Credit and Security
Agreement, plus (b) the aggregate outstanding principal balance of all loans
made under this Subordinated Note. Originator hereby agrees that at any time
during which the conditions set forth in the proviso of the immediately
preceding sentence shall not be satisfied, Originator shall be subordinate in
right of payment to the prior payment of any indebtedness or obligation of SPV
owing to the Administrative Agent or any Lender under that certain Amended and
Restated Credit and Security Agreement dated as of January 31, 2013 by and among
SPV, Smithfield Foods, Inc., as servicer, the Lenders and Co-Agents from time to
time party thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as the Administrative Agent and the
letter of credit issuer (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit and Security Agreement”). The
subordination provisions contained herein are for the direct benefit of, and may
be enforced by, the Administrative Agent and the Lenders and/or any of their
respective assignees (collectively, the “Senior Claimants”) under the Credit and
Security Agreement. Until the date on which the Aggregate Principal outstanding
under the Credit and Security Agreement has been repaid in full and all other
obligations of SPV and/or the Servicer thereunder and under the Fee Letter
referenced therein (all such obligations, collectively, the “Senior Claim”) have
been indefeasibly paid and satisfied in full, Originator shall not institute
against SPV any proceeding of the type described in Section 5.1(f) of the Sale
Agreement unless and until the Collection Date has occurred. Should any payment,
distribution or security or proceeds thereof be received by Originator in
violation of this Section 4, Originator agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to the
Administrative Agent for the benefit of the Senior Claimants.
5.    Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(f) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of the Aggregate Principal and the
Senior Claim (including “Interest” as defined and as accruing under the Credit
and Security Agreement after the commencement of

Exhibit VI-2



--------------------------------------------------------------------------------




any such proceeding, whether or not any or all of such Interest is an allowable
claim in any such proceeding) before Originator is entitled to receive payment
on account of this Subordinated Note, and to that end, any payment or
distribution of assets of SPV of any kind or character, whether in cash,
securities or other property, in any applicable insolvency proceeding, which
would otherwise be payable to or deliverable upon or with respect to any or all
indebtedness under this Subordinated Note, is hereby assigned to and shall be
paid or delivered by the Person making such payment or delivery (whether a
trustee in bankruptcy, a receiver, custodian or liquidating trustee or
otherwise) directly to the Administrative Agent for application to, or as
collateral for the payment of, the Senior Claim until such Senior Claim shall
have been paid in full and satisfied.
6.    Amendments. This Subordinated Note shall not be amended or modified except
in accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent for the benefit of the Lenders.
7.    GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED IN THE
STATE OF NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE
STATE OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.
8.    Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.
9.    Assignment. This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than Originator without the prior
written consent of the Administrative Agent, and any such attempted transfer
shall be void; provided that Originator shall be permitted to pledge or
collaterally assign all of its right, title and interest (but not its
obligations under) in this Subordinated Note to the ABL Representative
identified in the Intercreditor Agreement.

Exhibit VI-3



--------------------------------------------------------------------------------




SMITHFIELD RECEIVABLES FUNDING LLC
By: SFFC, Inc., its managing member
By:        
Name:
Title:







Exhibit VI-4



--------------------------------------------------------------------------------






Schedule
to
SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Subordinated Loan
Amount of Principal Paid
Unpaid Principal Balance
Notation Made by (initials)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






 

--------------------------------------------------------------------------------




Exhibit VII
Form of Purchase Report
For the Calculation Period beginning [date] and ending [date]
-------
TO: BUYER AND THE ADMINISTRATIVE AGENT
 
 
 
 
Aggregate Outstanding Balance of all Receivables sold during the Period:
 
$_____________
A
Less:  Purchase Price discount during the Period:
($____________)
 
(B)
Equals:  Gross Purchase Price Payable during the period (A – B):
 
$____________
=C
Less: Total Purchase Price Credits arising during the Period:
($____________)
 
(D)
Equals:  Net Purchase Price payable during the Period (C - D):
 
$____________
=E
 
 
 
 
Purchase Price paid to through cash collections during the Period:
$_____________
 
F
Purchase Price paid through advances under Credit and Security Agreement:
$_____________
 
G
Purchase Price paid through issuance of Letters of Credit:
$_____________
 
H
Purchase Price paid through proceeds of Subordinated Loan:
$_____________
 
I
Capital Contributions by Originator:
$_____________
 
J
Equals:  Total Purchase Price paid during the Period (F + G + H + I + J):
 
$____________
=K
 
 
 
 
Excess Purchase Price paid during period (K-E):
 


$____________
L
Amount of excess payment applied to reduce principal amount of Subordinated
Note:
 




$____________




M
Amount of excess payment payable to Buyer:
 


$____________


N
 
 
 
 
Aggregate Outstanding Balance of all Eligible Receivables sold during the
period:
 
$___________
=O




 

--------------------------------------------------------------------------------




Schedule A
Documents to Be Delivered to Buyer
On or Prior to the Date of the Receivables Sale Agreement unless stated
otherwise below
1.
Executed copies of the Agreement, duly executed by the parties thereto

2.
Copy of the Credit and Collection Policy of each of the Originators attached as
Exhibit V

3.
A certificate of each Transferor’s Secretary or Assistant Secretary certifying:

(a)    A copy of the resolutions of the Board of Directors of such Transferor,
authorizing such Transferor’s execution, delivery and performance of the
Agreement and the other documents to be delivered by it thereunder;
(b)    A copy of the Organizational Documents of such Transferor (also
certified, to the extent that such documents are filed with any Governmental
Authority, by the Secretary of State of the jurisdiction of organization of such
Originator on or within thirty (30) days prior to closing or as delivered in
connection with the Parent Credit Agreement);
(c)    Good Standing Certificates for such Transferor issued by the Secretaries
of State or similar authority of its jurisdiction of organization and, for each
Originator, each jurisdiction where it has material operations; and
(d)    The names and signatures of the officers authorized on its behalf to
execute the Agreement and any other documents to be delivered by it thereunder
4.
Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each Transferor (but if reasonably determined by the Administrative
Agent against Smithfield and each Originator), from the appropriate filing
offices in each such entity’s jurisdiction of organization, and with respect to
the Canadian Originator lien searches under the PPSA each applicable
jurisdiction where registration may be required to perfect and have priority
over the assets subject to transfer under this Agreement.

5.
Financing statements, in form suitable for filing under the UCC and the PPSA on
or before the closing date, in each Originator’s and, if reasonably determined
by the Administrative Agent to be necessary or advisable, each other
Originator’s jurisdiction of organization

6.
A favorable opinion of legal counsel for the Transferors licensed to give
opinions under Delaware law (or in the case of the Canadian Originator, under
Ontario law) reasonably acceptable to Buyer (and the Administrative Agent) as to
the following:

(a)    Due organization, valid existence, and in good standing of such
Transferor

Schedule A-1



--------------------------------------------------------------------------------




(b)    Requisite authority of such Transferor to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on such Transferor’s business
(c)    Due authorization, execution, delivery by such Transferor of the
Agreement and each other Transaction Document to which it is a party
(d)    No filings (other than financing statements) or consents required and
noncontravention of applicable laws, Organization Documents, certain material
contracts and court orders
(e)    No creation of any Adverse Claim (except as created under the Transaction
Documents)
(f)    Enforceability of the Agreement and each other Transaction Document to
which such Transferor is a party
(g)    Proper form for filing of UCC and/or PPSA financing statements
(h)    Valid creation, perfection and filing priority of the security interests
purported to be created by the Agreement
(i)    Absence of any material adverse litigation
(j)    Such Transferor is not an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended
7.
As of the Commencement Date with respect to the Canadian Originator and as of
the date hereof with respect to each other Transferor, a “true sale/absolute
assignment” opinion of counsel for the Transferors with respect to the
transactions contemplated by the Agreement (including in the case of the
Canadian Originator, under Ontario law)

8.
A “substantive consolidation” opinion of counsel for the Transferors (other than
the Canadian Originator) with respect to the transactions contemplated by the
Agreement

9.
A Certificate of a Financial Officer of Smithfield certifying that, as of the
closing date, no Termination Event or Unmatured Termination Event exists and is
continuing

10.
Executed copies of (i) all consents from and authorizations by any Persons and
(ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Agreement

11.
Executed Subordinated Note by Buyer in favor of each Originator

12.
If applicable, a direction letter executed by each Transferor authorizing Buyer
(and the Administrative Agent) and directing warehousemen to allow Buyer (and
the Administrative Agent) to inspect and make copies from such Transferor’s
books and


Schedule A-2



--------------------------------------------------------------------------------




records maintained at off-site data processing or storage facilities in
compliance with applicable law





Schedule A-3

